Name: Commission Delegated Regulation (EU) 2018/273 of 11 December 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings, the vineyard register, accompanying documents and certification, the inward and outward register, compulsory declarations, notifications and publication of notified information, and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks and penalties, amending Commission Regulations (EC) No 555/2008, (EC) No 606/2009 and (EC) No 607/2009 and repealing Commission Regulation (EC) No 436/2009 and Commission Delegated Regulation (EU) 2015/560
 Type: Delegated Regulation
 Subject Matter: tariff policy;  information and information processing;  cultivation of agricultural land;  research and intellectual property;  beverages and sugar;  marketing;  agricultural policy;  trade;  agricultural activity
 Date Published: nan

 28.2.2018 EN Official Journal of the European Union L 58/1 COMMISSION DELEGATED REGULATION (EU) 2018/273 of 11 December 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings, the vineyard register, accompanying documents and certification, the inward and outward register, compulsory declarations, notifications and publication of notified information, and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks and penalties, amending Commission Regulations (EC) No 555/2008, (EC) No 606/2009 and (EC) No 607/2009 and repealing Commission Regulation (EC) No 436/2009 and Commission Delegated Regulation (EU) 2015/560 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 69, 89, 145(4), 147(3) and 223(2) thereof and point 5 of Section D of Part II of Annex VIII to that Regulation, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Articles 64(6) and 89(5) thereof, Whereas: (1) Regulation (EU) No 1308/2013 has repealed and replaced Council Regulation (EC) No 1234/2007 (3). Chapter III of Title I and Section 2 of Chapter II of Title II of Part II of Regulation (EU) No 1308/2013 contain rules as regards the scheme of authorisations for vine plantings and its management, the vineyard register, accompanying documents and certification, inward and outward register, and communication requirements in the wine sector and empower the Commission to adopt delegated and implementing acts in that respect. Those acts should replace the relevant provisions of Commission Regulations (EC) No 555/2008 (4) and (EC) No 436/2009 (5), as well as some provisions of Commission Regulations (EC) No 606/2009 (6) and (EC) No 607/2009 (7) concerning certification of varietal wines and administrative rules relating to inward and outward registers. In the interest of simplification, the new delegated act should also incorporate the provisions of Commission Delegated Regulation (EU) 2015/560 (8). (2) In the interest of legal certainty, certain terms used in this Regulation and in Commission Implementing Regulation (EU) 2018/274 (9) should be defined. It is appropriate to define the different types of vine areas and operators in relation to the specific rights and requirements provided for each of them in both Regulations. (3) Article 62 of Regulation (EU) No 1308/2013 lays down the general requirement for the Member States to grant an authorisation for vine plantings upon submission of an application by producers intending to plant or replant vines. However, pursuant to paragraph 4 of that Article, certain areas are exempted from the scheme of authorisations. It is necessary to lay down rules on the conditions for the application of that exemption. The areas intended for experimental purposes or for graft nurseries should only be used for the specified purposes in order to avoid the circumvention of the new scheme. Grapevine products made from such areas should not be marketed unless Member States consider that there are no risks of market disturbance. Existing wine-growing experiments and graft nurseries should be allowed to continue under the rules applicable to them before the entry into force of Delegated Regulation (EU) 2015/560. In order to guarantee that areas whose wine or vine products are intended solely for the consumption by the winegrower's household do not contribute to market disturbances, it is appropriate to lay down a size limit and make the exemption subject to the condition that the winegrower is not involved in commercial wine production. For the same reason, such exemption should also be extended to organisations without a commercial activity. In respect of areas established by a producer having lost a certain area planted with vines due to compulsory purchases in the public interest under national law, a condition as regards the maximum surface of the new area should be laid down, so as to avoid undermining the general objectives of the scheme of authorisations for vine plantings. (4) Article 64(1) and (2) of Regulation (EU) No 1308/2013 lays down rules concerning the granting of authorisations for new plantings and sets out eligibility and priority criteria that Member States may apply. Specific conditions associated to some of the eligibility and priority criteria should be laid down in order to establish a level playing field for their implementation and to avoid the circumvention of the system of authorisations by producers being granted authorisations. In addition, the three additional criteria introduced by Delegated Regulation (EU) 2015/560 should be maintained: an eligibility criterion on the misappropriation of reputation of protected geographical indications; a priority criterion favouring those producers that comply with the rules of the scheme and do not have abandoned vineyards in their holding; and a priority criterion favouring non-profit organisations with a social purpose having received lands confiscated in case of terrorism and other types of crime. The eligibility criterion responds to the need of protecting the reputation of specific geographical indications in a similar manner as the reputation of specific designations of origin, ensuring that they are not threatened by new plantings. The first priority criterion favours certain applicants on the basis of their background that shows their respect for the rules of the authorisations scheme and that they are not applying for authorisations for new plantings while having areas planted with vines out of production which could generate authorisations for replanting. The second priority criterion aims at favouring non-profit organisations with a social purpose having received lands confiscated in case of terrorism and other types of crime, in order to promote the social use of land that could risk otherwise being out of production. (5) Taking into account Article 118 of Regulation (EU) No 1306/2013 and in order to address natural and socioeconomic differences and different growth strategies by the economic actors in those different areas within a particular territory, Member States should be permitted to apply the eligibility criteria and priority criteria referred to in Article 64(1) and (2) of Regulation (EU) No 1308/2013, as well as the three additional eligibility and priority criteria, differently at regional level, for specific areas eligible for a protected designation of origin (PDO), for specific areas eligible for a protected geographical indication (PGI) or for areas without a geographical indication. Such differences in the application of those criteria in the different areas of a particular territory should always be based on the differences between those areas. (6) In order to respond to cases of circumvention not anticipated by this Regulation, Member States should adopt measures to avoid the circumvention of eligibility or priority criteria by applicants of authorisations where their actions are not already covered by the specific anti-circumvention provisions laid down in this Regulation with regard to the specific eligibility and priority criteria. (7) Article 66(2) of Regulation (EU) No 1308/2013 provides for the possibility of co-existence of vines that the producer has undertaken to grub up with newly planted vines. In order to prevent irregularities, Member States should have the possibility to ensure by the appropriate means that the undertaking to grub up is carried out, including the requirement to lodge a security accompanying the granting of an authorisation for anticipated replanting. In addition it is necessary to specify that in case the grubbing up is not carried out within the 4-year deadline set out in that provision, the vines planted in the pledged area are to be considered as non-authorised. (8) Article 66(3) of Regulation (EU) No 1308/2013 allows Member States to restrict the replanting in areas eligible for the production of wines with protected designations of origin or protected geographical indications, on the basis of a recommendation from recognised and representative professional organisations. The grounds or reasons for such decisions of restriction should be defined in order to clarify the limits of their scope, while ensuring the coherence of the scheme and avoiding its circumvention. It should be ensured that the automaticity in granting authorisations for replantings established in Article 66(1) of Regulation (EU) No 1308/2013 does not hinder the possibility of Member States to limit the issuing of authorisations for specific areas in accordance with Article 63(2)(b) and (3) of that Regulation. Nevertheless it should be clarified that certain specific cases may not be considered as a circumvention of the scheme. (9) Article 145 of Regulation (EU) No 1308/2013 provides that certain Member States are to keep a vineyard register containing up-to-date information about the production potential. The details of the information to be included in the vineyard register should be laid down in this Regulation. (10) Pursuant to Article 147(1) of Regulation (EU) No 1308/2013, wine products may be put into circulation within the territory of the Union only with an officially authorised accompanying document. Rules on the use of that accompanying document should be laid down. (11) Experience in Member States has shown that the scope of the exemptions from the obligation of transporting wine products with an accompanying document may cover wider distances and a wider range of operations, thus facilitating wine movements, without preventing a satisfactory level of traceability of wine products. In particular, grape juice and must falling within CN codes 2009 61 and 2009 69 delivered to operators not involved in winemaking should also be exempted since those operators are not subject to control by the authorities in charge of the wine sector and the traceability of those products can be ensured by means of a commercial document. (12) Council Directive 2008/118/EC (10) contains harmonised arrangements for certain excise goods, including certain alcoholic beverages, and provides for an electronic administrative document and other documents that must accompany consignments of such goods. With a view to establishing uniform rules applicable within the Union and simplifying administrative formalities for operators, it is appropriate to provide that documents accompanying consignments of wine products for the purpose of applying excise rules are also considered as recognised accompanying documents within the meaning of Regulation (EU) No 1308/2013. (13) Taking into account Article 40 of Directive 2008/118/EC and in order to accelerate the administrative formalities for operators and present higher guarantees of reliability for the certification and traceability of wine products, the use of a simplified information system for issuing electronic accompanying documents put in place by the Member States providing the use of a commercial document containing at least the details necessary for identifying the product and for tracking its movement should be recognised as regards consignments of wine products from small producers and consignments of wine products not subject to excise duty. However, in order to allow the Member States that do not use yet such an information system to set it up, a transitional period should be provided during which both paper and electronic accompanying documents may be used. (14) Taking into account Article 30 of Directive 2008/118/EC, Member States should be allowed to use simplified procedures and documents that enable them to monitor the movement of wine products carried out exclusively on their territory. (15) The accompanying documents may also serve to certify certain characteristics of wine products in general and their vintage year or wine grape varieties and their PDO or PGI in particular. In order to ensure equal treatment of all operators, this Regulation should lay down the conditions under which the accompanying documents can be used for the purpose of such certification. In order to simplify administrative formalities for operators and to remove the burden of routine tasks from the competent authorities, provision should be made for the latter to authorise consignors to fill in and self-certify in the accompanying documents the origin or provenance and characteristics of the wine products, the vintage year or the grape variety(ies) from which the products are produced and the PDO or PGI of the wine. (16) Where specific certificates concerning the characteristics of the wine products have to be provided by operators at the request of third countries, this Regulation should offer the possibility to use a certification for exported wine products and provide for the conditions for its authenticity and use. (17) In addition to the accompanying documents, supplementary documents, such as export declarations, are required by the customs rules as proof of export of wine products. Additional procedures should therefore be laid down for drawing up and validating those documents in accordance with the rules laid down in or under Regulation (EU) No 952/2013 of the European Parliament and of the Council (11). (18) Wine products transported in bulk are more susceptible to fraudulent practices than labelled bottled products fitted with a non-reusable closing device. Therefore, prior information of the competent authority at the place of loading on the details included in the accompanying document should be required for such consignments, unless an information system is used allowing the competent authority at the place of unloading to be informed of those details. (19) To facilitate checks by the competent authorities of transports of consignments of third country products released into free circulation or of Union products that were initially exported and then reimported into the Union, a reference to the documents used for the release into free circulation or, in the case of products originating in the Union, to the accompanying document issued for the initial dispatch or other accepted document proving the origin of the products should be required on the documents accompanying the consignments of such products after release into free circulation. (20) In the interest of legal certainty, rules should be laid down to harmonise the action to be taken by the consignee in case of refusal of a product transported under cover of an accompanying document and to specify under the cover of which accompanying document the product may subsequently be transported. (21) To address cases where the competent authority finds or has a justified reason to suspect that a serious infringement of Union or national rules in the wine sector as regards the transport of wine products under the cover of accompanying documents or the production conditions or composition of such products has been committed by a consignor and with a view to enabling the competent authorities to monitor the subsequent movement or to decide on the future use of the product in question, it is appropriate to lay down detailed provisions regarding the procedure that may be required by the competent authority as regards the accompanying documents and the exchange of information and mutual assistance between competent authorities in such instances. (22) In order to ensure a deterrent effect or to restore legality in the event of non-serious infringements relating to accompanying documents for transports of wine products, rules should be laid down that enable the competent authority that discovered the irregularities to take appropriate measures to regularise such transport or to take proportionate measures in respect of the irregularities, including a ban on the marketing of the products in question, and to inform the competent authority at the place of loading. (23) In the interest of legal certainty, it is appropriate that rules relating to cases of force majeure or to unforeseen incidents in the course of transport are provided so that the carrier is aware of what is required to regularise the transport operation in question. (24) Article 90 of Regulation (EU) No 1308/2013 provides that the imported wine products covered by that Article are to be accompanied by a certificate drawn up by a competent body in the product's country of origin and an analysis report drawn up by a body or department designated by the third country of origin. In order to reduce the number of documents required for imports into the Union and facilitate checks by the competent authorities of the Member States, that certificate and that analysis report should be combined to be integrated in one single document, the VI-1 document. With a view to ensuring legal certainty and facilitating trade, provision should be made for such document to be regarded as certifying the characteristics of the wine product, the vintage year or grape variety(ies) or a PDO or PGI. (25) For the sake of harmonisation and to alleviate the administrative burden both for operators and Member States, the exemptions from the requirement to present a VI-1 document for wine products being imported into the Union should be brought in line with the exemptions applicable to documents accompanying consignments of wine products after their release into free circulation within the Union, with the Union system of reliefs from customs duty laid down in Council Regulation (EC) No 1186/2009 (12) and with exemptions stemming from specific conventions on diplomatic relations concluded with third countries. (26) In order to allow the competent authorities of the Member States to apply harmonised procedures and use the same type of document no matter the Member State of destination of the imported products, a specimen of the VI-1 document and its extract, the VI-2 extract, should be provided, as well as details relating to the procedure to be followed for their issuing. (27) Rules for the use of the VI-1 document and of the VI-2 extract should be laid down to ensure that all parties concerned follow the same procedure to release a consignment into free circulation. Taking into account the commercial practice, it should be clarified that where a consignment of wine is split up, competent authorities should be empowered to have extracts of the VI-1 document drawn up under their supervision to accompany each new consignment resulting from the splitting. (28) With a view to facilitating trade and simplify indirect imports, it is appropriate to lay down rules specifying the cases where no further analyses are required for imports from a third country other than the country of origin of the wine product. (29) With a view to addressing the particularities of specific wines such as liqueur wines and wines fortified for distillation as well as wines bearing a geographical indication, rules should be laid down in relation to the use of the VI-1 document for consignments of such wines. In order to alleviate the task of the exporters and the authorities, presenting the VI-1 document should be enough to certify the geographical indication or vinous origin of the alcohol added to liqueur wines or wines fortified for distillation, provided certain conditions are fulfilled. (30) With a view to facilitating trade with third countries that concluded agreements with the Union which include clauses concerning closer cooperation on the prevention of fraud and that maintain good trade relations with the Union, it is appropriate to authorise producers in those countries to issue VI-1 documents themselves and to consider those documents as documents issued by competent bodies of, or bodies or departments designated by, the third countries as referred to in Article 90 of Regulation (EU) No 1308/2013, in a manner similar to that already allowed for wines of Union origin. (31) Taking into account the development of computerised systems in the wine sector and in order to facilitate the monitoring of the movements and checks of wine products, it is appropriate to authorise also the use of computerised systems and electronic documents to be issued by competent bodies of third countries or directly by the operators in third countries under supervision of their competent authorities. Nevertheless, the use of computerised systems should be subject to the respect of certain minimum conditions and to the recognition by the Union that the system of checks established in a third country offers sufficient guarantees as regards the nature, the origin and the traceability of the wine products imported in the Union from that third country. It is therefore necessary to lay down those minimum conditions. In order to simplify and accelerate procedures for both operators and competent authorities for issuing VI-2 extracts, it is appropriate to allow the Member States' authorities to issue such extracts by means of computerised systems, according to procedures to be established by them. (32) Under Article 147(2) of Regulation (EU) No 1308/2013, natural or legal persons who hold wine products are to keep an inward and outward register in respect of those products. However, for certain operators whose stocks or sales do not exceed certain thresholds or who sell only in their premises, keeping a register would constitute a disproportionate burden. Therefore, they should be exempted from this obligation. Member States should keep a list of those operators obliged to keep an inward and outward register for transparency and control purposes. Also, in order to ensure the traceability and the monitoring of the movement and stocking of wine products, rules should be laid down concerning the need of a separate register for each undertaking, details on how to keep it as well as the operations to be recorded in the register. (33) This Regulation should provide common rules applicable to all operators. With a view to facilitating checks, Member States should nevertheless be able to establish complementary rules on registration particulars concerning certain products or operations to be included in the register and to require operators to notify certain treatments to be recorded in the register. However, since those notifications could cause disproportionate administrative burdens for certain operators, it is justified to restrict the possibility of Member States to require such notifications. (34) In order to facilitate the collection of market information data for monitoring and market management while limiting the administrative burden, provisions should be laid down to ensure that production and stock declarations are submitted by the operators concerned established in Member States which are obliged to maintain a vineyard register. However, Member States which are not obliged to maintain a vineyard register should be given the possibility to require such declarations. In order to avoid the duplication of data, those Members States that have implemented a vineyard register containing annually updated information on the area planted with vines in relation to each winegrower should be able to exempt operators from declaring the area in the production declarations. (35) With the aim of improving traceability and market management, Member States should be allowed to collect complementary data regarding the production of grapes and must intended for winemaking. For this purpose Member States should be allowed to require harvest declarations. (36) With the aim of improving traceability and market management, Member States should be allowed to collect data about operations that may take place between the actual harvest date and the dates for submission of the production and harvest declarations concerning the treatment or marketing of the harvested grapes and resulting must or grape juice. (37) For the sake of improved transparency and market management, the rules laid down in this Regulation should not impede Member States from requesting more comprehensive information. In addition, in cases of absence of production or stocks, Member States should be allowed to exempt operators from submitting declarations. (38) For the purposes of Article 89 of Regulation (EU) No 1306/2013, uniform rules should be laid down on checks to be carried out in relation to the internal market. Therefore, the authorities responsible for monitoring the holding and marketing of wine products should be provided with the necessary instruments for carrying out effective checks in accordance with uniform rules applicable throughout the Union as regards the production potential, vineyard register, accompanying documents, certification and inward and outward register. (39) In order to guarantee the smooth operation of checks and sampling of grapes and wine products, provisions should be adopted to prevent parties subject to checks from obstructing those checks and to oblige them to facilitate sampling and provide the information required pursuant to this Regulation. (40) With a view to providing Member States with efficient tools to address the risk of fraudulent manipulation of wine, the analytical databank of isotopic data referred to in Article 89(5) of Regulation (EU) No 1306/2013 has been established at and is managed by the European reference centre for the control in the wine sector set up within the Joint Research Centre. The use of reference isotopic methods of analysis ensures effective checks relating to the enrichment of wine products or the discovery of the addition of water to such products. Along with other analytical techniques, the analytical data bank of isotopic data helps to verify conformity of wine products with the declared origin and variety. To this end, provisions should be laid down for the use of reference isotopic analysis methods and for the keeping and updating of the analytical databank. (41) Member States should ensure the effectiveness of the work of the authorities responsible for wine-sector checks. To that end, check operations should be coordinated between the competent authorities in Member States where several authorities are in charge of wine-sector checks and Member States should designate a single body responsible for liaison between them and with the Commission. (42) In order to facilitate checks throughout the Union, Member States should take the necessary steps to ensure that the officials of the competent authorities have adequate powers of investigation to guarantee compliance with the rules. (43) With a view to ensuring traceability of wine products and compliance with Union rules in the wine sector, coordination of checks and access to information by the competent authorities in the wine sector should be maintained. To fully meet this coordinated approach, the various authorities involved in the checks of wine products subject to excise duty should have access to the information on the movements of these products carried out under Directive 2008/118/EC and Regulation (EC) No 684/2009. For this purpose, it is appropriate that account be taken of the computerised system for the movement and surveillance of excisable products set up by Decision No 1152/2003/EC of the European Parliament and of the Council (13). (44) The interdependence of wine-sector markets and the trade between Member States and third countries calls for close cooperation between the various authorities responsible for checks. For the purpose of effective collaboration between the Member States in applying wine-sector rules, Member States' competent authorities should be able to liaise with competent authorities in another Member State. To this end, the rules governing mutual assistance on request should be laid down. With the aim of simplifying the administration of expenditure relating to the taking and dispatching of samples, analysis and organoleptic testing and employing the services of an expert, the principle should be established that such expenditure is to be borne by the competent authority of the Member State ordering the sampling or the services of an expert. (45) In order to enhance the effectiveness of mutual assistance of competent authorities, this Regulation should contain a provision on the conclusive force of the findings from checks carried out pursuant to this Regulation in a Member State different from the Member State where the check was carried out. (46) In order to combat fraud effectively, to avoid serious risks of fraud or to take appropriate action in cases of suspicion of or detected non-compliance of wine products with Union rules, the liaison bodies of the Member States concerned should be able to notify each other about such cases. For this purpose, the Member States concerned should use the information systems made available by the Commission. (47) Article 64 of Regulation (EU) No 1306/2013 provides for administrative penalties in cases of non-compliance in relation to eligibility criteria, commitments and other obligations resulting from the application of sectorial agricultural legislation. Pursuant to Article 71(4) of Regulation (EU) No 1308/2013 administrative penalties are to be provided for in relation to non-authorised plantings. In order to ensure the deterrent effect, Member States should be able to graduate those penalties according to the commercial value of the wines produced in the vineyards concerned. The minimum value of those penalties should correspond to the average yearly income per hectare of vine areas at Union level, measured in gross margin per hectare of vine areas. A progressive graduation should be established from this minimum value, depending on the time of non-compliance. Member States should also be given the possibility to apply higher minimum penalties to producers in a certain area, where the minimum value established at Union level represents less than the estimated average yearly income per hectare of the area concerned. Such increase in the minimum value of penalties should be proportional to the estimated average yearly income per hectare for the area where the non-authorised vine area is located. (48) In view of the need to ensure swift and effective protection of consumers, it is essential to provide for the possibility of suspending the use of the accompanying documents and certification procedures by operators found or suspected of non-compliance with the Union rules on production or transport of wine products or the use of simplified arrangements or electronic procedures for imports in the event of fraud or a health risk to consumers. (49) In order to ensure an effective application of this Regulation and a proper monitoring of the wine market, penalties with a deterrent effect to be applied by Member States according to the severity and reoccurrence of the non-compliance should be provided for cases where the obligations to keep the inward and outward register, submit declarations or make notifications are not respected. (50) In order to ensure fair treatment of operators, rules should be laid down for cases of obvious errors and exceptional circumstances. (51) In accordance with Article 223 of Regulation (EU) No 1308/2013, rules should be laid down on the notifications to be made to the Commission by Member States. To this end, it is appropriate to lay down the nature and type of the information to be provided and the conditions of publication of that information. (52) In order to facilitate the checking of the documents for the import of wine products issued by third countries, the Commission should list and make public the competent bodies, designated bodies or departments and authorised wine producers notified by third countries for the purpose of drawing up such documents. With a view to facilitating the communication and assistance requests between Member States and the Commission, on the one hand, and third countries, on the other hand, the liaison body designated in each third country to be in contact with the Commission and the Member States should also be made public by the Commission. (53) In order to ensure the quality of the wine products, provisions should be laid down for the implementation of the prohibition of over-pressing of grapes. The verification of the correct application of that prohibition requires an adequate monitoring of the by-products resulting from winemaking and their final use. To this end, rules on the minimum percentage of alcohol contained in the by-products after the pressing of grapes should be fixed, as well as on the conditions for the mandatory disposal of by-products held by any natural or legal persons or groups of persons, under the supervision of Member States' competent authorities. Since such conditions are directly connected with the winemaking process, they should be listed together with the oenological practices and applicable restrictions for the production of wine set out in Regulation (EC) No 606/2009. That Regulation should therefore be amended accordingly. (54) In the interest of clarity and legal certainty, the provisions of Regulations (EC) No 555/2008, (EC) No 606/2009 and (EC) No 607/2009 that are replaced by this Regulation and Implementing Regulation (EU) 2018/274 should be deleted. For the same reason, Regulation (EC) No 436/2009 and Delegated Regulation (EU) 2015/560 should be repealed, HAS ADOPTED THIS REGULATION: CHAPTER I INTRODUCTORY PROVISIONS Article 1 Subject matter This Regulation lays down rules supplementing Regulations (EU) No 1306/2013 and (EU) No 1308/2013, respectively, as regards: (a) the scheme of authorisations for vine plantings; (b) the vineyard register; (c) recognised accompanying documents, certification and rules for imports of wine; (d) the inward and outward register; (e) compulsory declarations; (f) checks and the analytical databank of isotopic data; (g) competent authorities and mutual assistance between them; (h) penalties; (i) notifications and publication of notified information. Article 2 Definitions 1. For the purposes of this Regulation and Implementing Regulation (EU) 2018/274, the following definitions shall apply: (a) winegrower means a natural or legal person, or a group of natural or legal persons, whatever legal status is granted to the group and its members by national law, whose holding is situated within the Union territory, as defined in Article 52 of the Treaty on European Union in conjunction with Article 355 of the Treaty on the Functioning of the European Union, and who holds an area planted with vines where the produce of this area is used for the commercial production of wine products, or the area benefits from the exemptions for experimental purposes or for graft nurseries referred to in Article 3(2) of this Regulation; (b) wine products means the products listed in Part XII of Annex I to Regulation (EU) No 1308/2013, except wine vinegar falling within CN codes 2209 00 11 and 2209 00 19; (c) vineyard parcel means an agricultural parcel as defined in Article 67(4)(a) of Regulation (EU) No 1306/2013 planted with vines either aimed at the commercial production of wine products or benefitting from the exemptions for experimental purposes or for graft nurseries referred to in Article 3(2) of this Regulation; (d) abandoned wine-growing area means an area planted with vines which is no longer subject to regular cultivation with a view to obtaining a marketable product since more than five wine years, without prejudice to specific cases defined by the Member States, the grubbing up of which no longer entitles the producer to be granted a replanting authorisation in accordance with Article 66 of Regulation (EU) No 1308/2013; (e) harvester means a natural or legal person or a group of such persons, whatever legal status is granted to the group and its members by national law, who gathers the harvest of grapes from an area planted with vines in order to market those grapes for the production of wine products by third parties, or to process them into wine products in his holding, or have them processed on his behalf, with commercial purposes; (f) processor means a natural or legal person or a group of such persons, whatever legal status is granted to the group and its members by national law, by whom or on whose behalf the processing of wines is carried out, the result of which being wines, liqueur wines, sparkling and semi-sparkling wines, aerated sparkling and semi-sparkling wines, quality sparkling wines or quality aromatic sparkling wines; (g) retailer means a natural or legal person or a group of such persons, whatever legal status is granted to the group and its members by national law, whose business activity includes the sale directly to the consumer of wine and must in small quantities, to be defined by each Member State, having regard to the special features of trade and distribution, but excluding persons who use cellars equipped for storing or facilities for bottling wine in large quantities, and those who engage in itinerant trading in wine transported in bulk; (h) bottling means putting up wine as a final product for commercial purposes in containers of a capacity not exceeding 60 litres; (i) bottler means a natural or legal person or a group of such persons, whatever legal status is granted to the group and its members by national law, carrying out bottling of wine or having bottling carried out on his behalf; (j) merchant means a natural or legal person or a group of such persons, whatever legal status is granted to the group and its members by national law, other than private consumers or retailers, who holds stocks of wine products with commercial purposes or is involved in their trade and possibly also bottles them, except distilleries; (k) wine year means the marketing year for the wine sector as referred to in Article 6(d) of Regulation (EU) No 1308/2013. 2. For the purposes of Chapters IV to VIII of this Regulation, with the exception of Article 47, and Chapters IV to VII of Implementing Regulation (EU) 2018/274, producer means a natural or legal person or a group of such persons, whatever legal status is granted to the group and its members by national law, who processes himself fresh grapes, musts or new wine still in fermentation into wine or must with commercial purposes, or has them processed on his behalf. 3. For the purposes of Article 10(1), small producer means a producer who produces on average less than 1 000 hl of wine per wine year, based on the average annual production over at least three consecutive wine years. Member States may decide that the definition of small producer does not cover producers who buy fresh grapes, musts or new wine still in fermentation to process them into wine. CHAPTER II SCHEME OF AUTHORISATIONS FOR VINE PLANTINGS Article 3 Areas exempted from the scheme of authorisations for vine plantings 1. The scheme of authorisations for vine plantings laid down in Chapter III of Title I of Part II of Regulation (EU) No 1308/2013 shall not apply to the planting or replanting of areas referred to in Article 62(4) of that Regulation fulfilling the relevant conditions set out in paragraphs 2, 3 and 4 of this Article. 2. The planting or replanting of areas intended for experimental purposes or for graft nurseries shall be subject to a prior notification to the competent authorities. The notification shall include all relevant information in respect of those areas and the period during which the experiment will take place or the period during which the graft nursery will be in production. Extensions of such periods shall also be notified to the competent authorities. Where no risks of market disturbance are considered to exist, Member States may decide that during the periods referred to in the first subparagraph the grapes produced in those areas and the wine products obtained from those grapes may be marketed. At the end of such periods, the producer shall either: (a) obtain an authorisation in accordance with Article 64 or 68 of Regulation (EU) No 1308/2013 for the area concerned, so that the grapes produced in that area and the wine products obtained from those grapes can be marketed; or (b) grub up such an area at his own cost in accordance with Article 71(1) of Regulation (EU) No 1308/2013. Any areas intended for experiments or graft nurseries planted before 1 January 2016 following the granting of new planting rights shall continue to comply after that date with any conditions defined for the use of such rights until the end of the period of the experiment or the period of production of the graft nursery for which they were granted. After the expiry of such periods, the rules laid down in the first and second subparagraphs shall apply. 3. The planting or replanting of areas whose wine or vine products are intended solely for the consumption by the winegrower's household shall be subject to the following conditions: (a) such area does not exceed 0,1 ha; (b) the winegrower concerned is not involved in commercial wine production or in the commercial production of other wine products. For the purposes of this paragraph, Member States may consider certain organisations without a commercial activity as equivalent to the winegrower's household. Member States may decide that the plantings referred to in the first subparagraph are subject to a notification. 4. A producer having lost a certain area planted with vines due to compulsory purchases in the public interest under national law shall be entitled to plant a new area provided that such newly planted area does not exceed 105 % in terms of pure crop of the area lost. The newly planted area shall be registered in the vineyard register. 5. The grubbing up of areas benefiting from the exemption referred to in paragraphs 2 and 3 shall not give rise to an authorisation to replant under Article 66 of Regulation (EU) No 1308/2013. However, such authorisation shall be granted in the event of grubbing up of areas newly planted under the exemption referred to in paragraph 4. Article 4 Criteria for granting authorisations 1. Where Member States apply the eligibility criterion laid down in Article 64(1)(c) of Regulation (EU) No 1308/2013, the rules set out in Section A of Annex I to this Regulation shall apply. Member States may also apply the additional objective and non-discriminatory criterion that the application shall not pose a significant risk of misappropriation of the reputation of specific protected geographical indications, which shall be presumed unless the existence of such risk is demonstrated by the public authorities. The rules in relation to the application of this additional criterion are laid down in Section B of Annex I. 2. Where Member States decide to apply one or more of the eligibility criteria referred to in Article 64(1)(a) to (c) of Regulation (EU) No 1308/2013 and the additional criterion referred to in paragraph 1 of this Article, in the granting of authorisations for new plantings, they may apply such criteria at national level or at a lower territorial level. 3. Where Member States apply one or more of the priority criteria listed in Article 64(2) of Regulation (EU) No 1308/2013, the rules laid down in Sections A to H of Annex II to this Regulation shall apply. Member States may also apply the additional objective and non-discriminatory criteria of the prior behaviour of the producer and non-profit organisations with a social purpose that have received lands confiscated in cases of terrorism and other types of crime. The rules in relation to the application of these additional criteria are laid down in Section I of Annex II. 4. Where Member States decide to apply one or more of the priority criteria referred to in Article 64(2)(a) to (h) of Regulation (EU) No 1308/2013 and the additional criteria provided for in paragraph 3 of this Article, in the granting of authorisations for new plantings, they may apply such criteria uniformly at national level or with varying degrees of importance in different areas of the Member States. 5. The use of one or more of the criteria listed in Article 64(2) of Regulation (EU) No 1308/2013 as eligibility criteria at one of the geographical levels mentioned in Article 63(2) shall be considered duly justified for the purposes of point (d) of paragraph 1 of Article 64 of that Regulation if the use aims at addressing a specific problem affecting the wine growing sector at that specific geographic level which can only be addressed by such a restriction. 6. Without prejudice to the rules laid down in Annexes I and II with regard to specific eligibility and priority criteria, Member States shall adopt additional measures, where necessary, to avoid that applicants of authorisations circumvent the eligibility and priority criteria included in those Annexes. Article 5 Authorisations for anticipated replanting Member States may make the granting of an authorisation to a producer undertaking to grub up an area planted with vines in accordance with Article 66(2) of Regulation (EU) No 1308/2013 subject to the requirement to lodge a security. In any case, if the grubbing up is not carried out by the producers by the end of the fourth year from the date on which new vines were planted, Article 71 of Regulation (EU) No 1308/2013 shall apply in respect of the pledged area which has not been grubbed up. Article 6 Replanting restrictions Member States may restrict the replantings on the basis of Article 66(3) of Regulation (EU) No 1308/2013, where the specific area to be replanted is located in an area for which the issuing of authorisations for new plantings is limited in accordance with Article 63(2)(b) of Regulation (EU) No 1308/2013 and provided that the decision is justified by the need to avoid a well-demonstrated risk of significant devaluation of a specific protected designation of origin (PDO) or protected geographical indication (PGI). The risk of significant devaluation referred to in the first paragraph does not exist if: (a) the specific area to be replanted is located in the same PDO or PGI area as the area grubbed up and the replanting of vines complies with the same PDO or PGI specification as the area grubbed up; (b) the replanting is aimed at the production of wines without a geographical indication provided that the applicant undertakes the same commitments as those laid down in point (2) of Sections A and B of Annex I to this Regulation in relation to new plantings. CHAPTER III VINEYARD REGISTER Article 7 Minimum information contained in the vineyard register 1. For the purposes of Article 145(1) of Regulation (EU) No 1308/2013, in Member States which implement the scheme of authorisations for vine plantings, the updated information contained in the vineyard register shall include at least the details and specifications set out in Annexes III and IV to this Regulation in relation to each winegrower. 2. For the purposes of Article 145(3) of Regulation (EU) No 1308/2013, in Member States which do not implement the scheme of authorisations for vine plantings but which implement national support programmes for restructuring or conversion of vineyards, the updated information contained in the vineyard register shall include at least the simplified details and specifications set out in Annex III to this Regulation. CHAPTER IV ACCOMPANYING DOCUMENTS AND RULES FOR IMPORTS OF WINE PRODUCTS SECTION I ACCOMPANYING DOCUMENTS FOR MONITORING AND CERTIFICATION OF WINE PRODUCTS Article 8 General rules 1. For the purposes of Article 147(1) of Regulation (EU) No 1308/2013, each transport operation of wine products carried out between winegrowers, harvesters, producers, processors, bottlers or merchants, or from them to retailers, shall be covered by an accompanying document. The operators referred to in the first subparagraph shall be able to present the accompanying document to the competent authorities throughout the transport operation. 2. The accompanying document may only be used for a single consignment. 3. Member States shall draw up and keep up-to-date a list of the operators referred to in this Article. Where such a list or register already exists for other purposes, it may also be used for the purposes of this Regulation. Article 9 Exemptions 1. By way of derogation from Article 8 , no accompanying document shall be required in the following cases: (a) wine products transported from the vineyard to the winemaking premises, between two premises of the same undertaking or between the premises belonging to a group of producers, without change of the owner, provided that the transport is effected for the purpose of winemaking, processing, storage or bottling, the total road distance does not exceed 70 km and the transport takes place exclusively within the territory of a single Member State or has been approved by the competent authorities of the Member States concerned; (b) grape marc and wine lees: (i) transported to a distillery or a vinegar production plant, where the product is accompanied by a delivery note of the producer under the conditions laid down by the competent authorities of the Member State where the transport begins, or (ii) where the transport is effected for the purpose of withdrawing the product from the winemaking process or from any other processing of grapes under supervision by the competent authorities, as provided for in Articles 14(1)(b)(vii) and 18(2) of Implementing Regulation (EU) 2018/274; (c) grape juice and must falling within CN codes 2009 61 and 2009 69 delivered to operators not involved in winemaking, where the product is accompanied by a commercial document; (d) wine products produced and transported exclusively within the territory of Member States that are not subject to the obligation to maintain a vineyard register in accordance with Article 145(1) of Regulation (EU) No 1308/2013; (e) the following cases of wine products transported exclusively within the territory of a Member State in containers of a nominal volume of not more than 60 litres: (i) wine products in labelled containers of a nominal volume of 10 litres or less fitted with a non-reusable closing device, where the total quantity does not exceed:  5 litres or 5 kilograms in the case of concentrated grape must, whether or not rectified,  100 litres for all other products; (ii) wine or grape juice intended for diplomatic representations, consulates and similar establishments, within the limits of the allowances granted them; (iii) wine or grape juice:  contained in private household removals, and not intended for sale,  on board ships, airplanes or trains to be consumed there; (iv) wine, partially fermented wine, partially fermented grape must and grape must transported by private individuals and intended for the personal consumption of the consignee or the consignee's family, where the quantity transported does not exceed 30 litres; (v) any product intended for scientific or technical experiments, where the total quantity transported does not exceed one hectolitre; (vi) commercial samples; (vii) samples for a competent authority or designated laboratory. 2. Where an accompanying document is not required, consignors shall be able at any time to prove the accuracy of all the information recorded in their inward and outward register provided for in Chapter V or other registers required by the Member State where the transport operation begun. Article 10 Recognised accompanying documents 1. Competent authorities shall recognise the following documents as accompanying documents, provided that they comply with the conditions laid down in paragraphs 2 to 5 and in Annex V: (a) for the wine products dispatched within a Member State or among Member States, without prejudice to point (b) of this subparagraph: (i) one of the documents referred to in Article 21(6) or Article 26(1)(a) of Directive 2008/118/EC for products transported under duty suspension arrangements within the Union, provided that it states in a clearly identifiable manner the unique administrative reference code referred to in Article 21(3) of that Directive (ARC number), it is drawn up in accordance with Commission Regulation (EC) No 684/2009 (14) and, where the document referred to in Article 26(1)(a) of Directive 2008/118/EC is used, the consignor complies with that paragraph 1; (ii) for excise goods transported within the Union, after release for consumption in the Member State where the transport operation began, the simplified accompanying document referred to in Article 34(1) of Directive 2008/118/EC, drawn up and used in accordance with Commission Regulation (EEC) No 3649/92 (15); (iii) for wine products subject to excise duty dispatched by small producers pursuant to Article 40 of Directive 2008/118/EC and for wine products not subject to excise duty, one of the following documents, drawn up under the conditions laid down by the Member State of dispatch:  where the Member State uses an information system, a printed copy of the electronic administrative document thus established or any commercial document stating, in a clearly identifiable manner, the specific administrative code (MVV code) assigned to the electronic administrative document by that system, provided that the document is established in compliance with the applicable national rules,  where the Member State does not use an information system, an administrative document or a commercial document bearing the MVV code assigned by the competent authority, provided that the document and a copy thereof are validated in accordance with paragraph 3 of this Article; (b) for wine products dispatched to a third country or to a territory referred to in Article 5(2) and (3) of Directive 2008/118/EC, one of the documents referred to in point (a)(i) or (iii). The documents referred to in the second indent of point (a)(iii) of the first subparagraph may be used only until 31 December 2020. 2. The documents referred to in point (a) of the first subparagraph of paragraph 1 shall include the information indicated in Section A of Annex V, or allow the competent authorities to have access to that information. Where those documents bear an ARC number assigned by the computerised system referred to in Article 21(2) of Directive 2008/118/EC or a MVV code assigned by the information system set up by the Member State of dispatch as referred to in the first indent of point (a)(iii) of the first subparagraph of paragraph 1, the information referred to in Section A of Annex V to this Regulation shall be held in the system used. 3. The documents referred to in the second indent of point (a)(iii) of the first subparagraph of paragraph 1 and a copy thereof shall be validated prior to dispatch: (a) by the date, the signature of an official of the competent authority and the stamp affixed by that official; or (b) by the date, the signature of the consignor and the affixing by the consignor, as appropriate: (i) of a special stamp in accordance with the model referred to in Section C of Annex V; (ii) of a stamp prescribed by the competent authorities, or (iii) of a mark of a stamping machine approved by the competent authorities. The special stamp or the prescribed stamp referred to in point (b) may be pre-printed on the forms where printing is carried out by a printer approved for that purpose. 4. In the case of wine products imported from a third country, the documents referred to in point (a) of the first subparagraph of paragraph 1 shall make reference to the certificate drawn up in the country of origin in accordance with Article 20. 5. By way of derogation from paragraph 1, Member States may recognise other documents as accompanying documents, including documents produced using a computerised procedure intended to simplify the procedure with regard to the transport of wine products carried out exclusively on their territory and when directly exported from their territory. Article 11 Certification of the origin or provenance, characteristics, vintage or wine grape variety and PDO or PGI 1. The documents referred to in point (a)(i) and (iii) of the first subparagraph of Article 10(1) shall be regarded as certifying the origin or provenance, quality and characteristics of the wine product, the vintage year or the grape variety or varieties from which it is produced and, where applicable, the PDO or PGI. To this effect, the consignor or an authorised person acting on behalf of the consignor shall fill in in box 17l of those documents the relevant information set out in Part I of Annex VI. 2. The consignor shall certify the accuracy of the information required pursuant to paragraph 1 on the basis of the inward and outward register to be kept in accordance with Chapter V or the certified information in the documents accompanying the previous consignments of the product in question and official conformity checks carried out by the competent authorities in accordance with Chapter VII. 3. Where, in respect of wine products produced in their territory, Member States require a PDO or PGI certificate to be drawn up by a control body designated for that purpose, the accompanying document shall include a reference to that certificate, the name and, where applicable, the electronic address of the control body. Article 12 Certification of exported wine products 1. Whenever the competent authorities of the third country of destination require a certification as referred to in Article 11 for wine products dispatched to that third country, that certification shall take one of the following forms: (a) the electronic administrative document or any other commercial document used in accordance with Article 21(6) of Directive 2008/118/EC or a document as referred to in Article 10(1)(a)(iii) of this Regulation, provided that the consignor or an authorised person acting on behalf of the consignor indicates the relevant information set out in Part I of Annex VI to this Regulation; (b) a specific certificate for export drawn up on the basis of the template provided for and the requirements set out in Part II of Annex VI to this Regulation. 2. The certificate referred to in point (b) of paragraph 1 shall be deemed to be authentic when validated by the date and the signature of the consignor or an authorised person acting on behalf of the consignor and when the ARC number or MVV code assigned by the competent authority to the accompanying document has been indicated by the consignor on the certificate as administrative reference. 3. Article 11(2) and (3) shall apply mutatis mutandis to the certification referred to in paragraph 1. Article 13 Documents used as proof of export 1. Where the wine products circulate under cover of a document referred to in point (a)(i) of the first subparagraph of Article 10(1), proof of exit from the customs territory of the Union shall be constituted by the report of export referred to in Article 28 of Directive 2008/118/EC, drawn up by the customs office of export in accordance with Article 334 of Commission Implementing Regulation (EU) 2015/2447 (16). 2. Where the wine products circulate under cover of a document referred to in point (a)(iii) of the first subparagraph of Article 10(1), proof of exit from the customs territory of the Union shall be established in accordance with Article 334 of Implementing Regulation (EU) 2015/2447. In that case, the consignor or an authorised person acting on behalf of the consignor shall record the reference of the export declaration referred to in Article 331 of that Regulation and issued by the customs office of export on the accompanying document, using one of the indications set out in Section D of Annex V to this Regulation. 3. Wine products which are temporarily exported under the outward processing arrangements provided for in Article 210(d) of Regulation (EU) No 952/2013 in accordance with Chapters I and V of Title VII of Commission Delegated Regulation (EU) 2015/2446 (17) and Chapter I of Title VII of Implementing Regulation (EU) 2015/2447 to one of the Member States of the European Free Trade Association (EFTA) to undergo storage, ageing and/or packaging operations shall be accompanied, in addition to the accompanying document, by the information sheet laid down by the recommendation of the Customs Cooperation Council of 3 December 1963. That sheet shall show in the boxes reserved for the description of the product, the description in accordance with Union and national rules and the quantities of wine carried. That information shall be taken from the original of the accompanying document under cover of which the wine was transported to the customs office where the information sheet is issued. The type, date and number of the document which accompanied the consignment previously shall also be noted on the information sheet. Where the products referred to in the first subparagraph are being brought back into the customs territory of the Union, the information sheet shall be duly completed by the competent EFTA customs office. That document shall be regarded as equivalent to the accompanying document for transport as far as the customs office either of destination in the Union or of release for consumption, provided that the document contains, in the box Description of goods, the information specified in the first subparagraph. The relevant customs office in the Union shall stamp a copy or photocopy of the document provided by the consignee or his representative and return it to him for the purposes of this Regulation. Article 14 Consignment of unpackaged wine products 1. Where the computerised system or information system referred to in the first indent of point (a)(iii) of the first subparagraph of Article 10(1) or in Article 10(5) is not used or where this system does not allow the competent authority at the place of unloading to be informed, the consignor of a consignment of unpackaged wine products shall forward, at the latest on the departure of the means of transport, a copy of the accompanying document to the competent authority in the territory of which the place of loading is situated, in respect of the following products: (a) products originating in the Union, of a quantity of more than 60 litres: (i) wine intended for processing into wines with a PDO or PGI, a varietal or vintage year wine, or intended for packaging to be marketed as such; (ii) partially fermented grape must; (iii) concentrated grape must, whether or not rectified; (iv) fresh grape must with fermentation arrested by the addition of alcohol; (v) grape juice; (vi) concentrated grape juice; (b) products not originating in the Union, of a quantity of more than 60 litres: (i) fresh grapes, excluding table grapes; (ii) grape must; (iii) concentrated grape must, whether or not rectified; (iv) partially fermented grape must; (v) fresh grape must with fermentation arrested by the addition of alcohol; (vi) grape juice; (vii) concentrated grape juice; (viii) liqueur wine for the preparation of products not falling within CN code 2204; (c) products, irrespective of their origin and the quantity transported, without prejudice to the exemptions referred to in Article 9: (i) wine lees; (ii) grape marc intended for distillation or another form of industrial processing: (iii) piquette; (iv) wine fortified for distillation; (v) wine from grapes of varieties not listed as wine-grape varieties in the classification drawn up by the Member States under Article 81 of Regulation (EU) No 1308/2013 for the administrative unit in which they were harvested; (vi) products that may not be offered or supplied for direct human consumption. The competent authority in the territory of which the place of loading is situated shall inform the competent authority in the territory of which the place of unloading is situated that the transport has begun. 2. By way of derogation from paragraph 1, Member States may fix different periods for forwarding a copy of the accompanying document with respect to consignments of wine products that are transported exclusively within their territory. Article 15 Consignments of third country products or of Union products initially exported to a third country 1. For the transport within the customs territory of the Union of a consignment of third country products released into free circulation, the accompanying document shall be based on the VI-1 document referred to in Article 20 or an equivalent document as referred to in Article 26 or 27 and shall include the following information or allow the competent authorities to have access to this information: (a) the number of the VI-1 document or the reference to one of the documents referred in Articles 26 and 27; (b) the name and address of the body of the third country which completed the document referred to in point (a) or authorised its completion by a producer; (c) the date on which the document referred to in point (a) was completed. The operator shall be able to present the VI-1 document, an equivalent document as referred to in Article 26 or 27 or the VI-2 extract referred to in Article 22 whenever requested by the competent authorities of the Member States. 2. For the transport within the customs territory of the Union of a consignment of wine products originating within the Union, initially exported to a third country or a territory referred to in Article 5(2) and (3) of Directive 2008/118/EC, the accompanying document shall include the following information or allow the competent authorities to have access to this information: (a) the reference to the accompanying document referred to in point (b) of the first subparagraph of Article 10(1) of this Regulation, drawn up for the initial dispatch; or (b) the references to the other supporting documents produced by the importer evidencing the origin of the product and deemed satisfactory by the competent authority when released for circulation in the Union. 3. Where the computerised system referred to in Article 21(2) of Directive 2008/118/EC or an information system set up by the Member State of dispatch is used, the information indicated in paragraphs 1 and 2 of this Article shall be held in the system used. Article 16 Refusal by the consignee Where all or part of a product transported under cover of an accompanying document is refused by the consignee, the latter shall write the words refused by the consignee on the back of the document, together with the date and the consignee's signature, plus, where appropriate, an indication of the quantity refused, in litres or kilograms. In that case the product may be returned to the consignor under cover of the same accompanying document or may be kept on the premises of the carrier until a new document is completed to accompany the product when it is re-dispatched. Article 17 Validation of the accompanying document in case of a serious infringement or non-compliance 1. Where a competent authority finds, or has a justified reason for suspecting, that a consignor transports or has transported a wine product which does not comply with the Union provisions, or national provisions adopted pursuant thereto, as regards its production conditions or its composition or a wine product in relation to which a serious infringement relating to the accompanying documents has been committed, it may require the consignor to complete a new accompanying document for that wine product and get it validated by the competent authority. Validation, when granted, may be linked to conditions on the future use of the product or a ban on marketing the product. It shall comprise the stamp, the signature of an official of the competent authority and the date. 2. The authority referred in paragraph 1 shall inform the authority with territorial responsibility for the place of loading. In the case of transport within the Union, mutual assistance or notification of suspicion of non-compliance under Articles 43 and 45 shall apply. Article 18 Measures in case of infringements relating to the accompanying documents other than serious infringements 1. Where a competent authority finds that a consignment requiring an accompanying document is being transported without such a document or under cover of a document containing erroneous or incomplete particulars, it shall take the measures necessary to regularise such transport, either by correcting any material errors or by completing a new document. The authority referred to in the first subparagraph shall stamp the documents corrected or completed under that provision. Regularisation of irregularities must not delay the transport operation in question for longer than is strictly necessary. In the event of repeated irregularities by the same consignor, the authority referred to in the first subparagraph of paragraph 1 shall inform the authority with territorial responsibility for the place of loading. In the case of transport within the Union, mutual assistance or notification of suspicion of non-compliance under Articles 43 and 45 shall apply. 2. Where it is impossible to regularise transport operations pursuant to the first subparagraph of paragraph 1, the authority referred to in that subparagraph shall hold up the transport. It shall inform the consignor that the transport is being held up and of the measures taken as a consequence. Those measures may include a ban on marketing the product. Article 19 Force majeure or unforeseen incidents If during transport, by reason of force majeure or some unforeseen incident, a consignment for which an accompanying document is required must be split up or is wholly or partially lost, the carrier shall request the competent authority nearest to the place where the incident or the case of force majeure took place to make a statement of the facts and to take the necessary steps to regularise the transport operation in question. SECTION II ACCOMPANYING DOCUMENTS FOR RELEASE OF IMPORTED WINE PRODUCTS INTO FREE CIRCULATION Article 20 Certification of compliance of imported wine products 1. The accompanying document for the import of wine products shall comprise the certificate and the analysis report referred to in Article 90(3)(a) and (b) of Regulation (EU) No 1308/2013, respectively, and shall constitute a single document, hereinafter referred to as VI-1 document. However, the analysis report section of the VI-1 document does not need to be completed where the products are not intended for direct human consumption. The competent bodies and designated bodies or departments referred to in Article 90(3)(a) and (b) of Regulation (EU) No 1308/2013 shall be those referred to in Article 51(1)(a) and (b) of this Regulation in respect of the third countries concerned. 2. The VI-1 document shall be drawn up and used in accordance with Articles 22 to 25 and shall be regarded as certifying that the imported product: (a) has the characteristics of a wine product in accordance with Union law or in compliance with a bilateral agreement in force between the Union and a third country; (b) was made from grapes of a specific vintage year or has been produced from the wine grape variety or varieties designated; (c) where applicable, complies with the specifications of the geographical indication in conformity with either the Agreement on trade-related intellectual property rights of the World Trade Organisation (TRIPS Agreement), Union legislation on geographical indications or an agreement on recognition and protection of geographical indications between the Union and the third country from which the wine originates. Article 21 Exemptions By way of derogation from Article 90(3) of Regulation (EU) No 1308/2013, the following exemptions shall apply: (a) no VI-1 document needs to be presented for: (i) products in labelled containers of a nominal volume of 10 litres or less fitted with a non-reusable closing device, where the total quantity transported, whether or not made up of separate consignments, does not exceed 100 litres; (ii) wine and grape juice forming part of the personal property of private individuals transferring their normal place of residence from a third country to the Union within the meaning of Article 3 of Regulation (EC) No 1186/2009; (iii) wine sent in consignments from one private individual to another, within the meaning of Article 25 of Regulation (EC) No 1186/2009 up to a maximum of 30 litres per consignment; (iv) wine, grape must and grape juice contained in the personal luggage of travellers within the meaning of Article 41 of Regulation (EC) No 1186/2009 up to a maximum of 30 litres per traveller; (v) wine and grape juice for trade fairs as defined in Article 90 of Regulation (EC) No 1186/2009, provided that the products in question are put up in labelled containers of not more than two litres fitted with a non-reusable closing device; (vi) quantities of wine, grape must and grape juice in containers other than those referred to in point (v), imported for the purpose of scientific and technical experiments up to a maximum of 100 litres; (vii) wines and grape juice imported in accordance with the provisions of the Vienna Convention on diplomatic relations of 18 April 1961, the Vienna Convention on consular relations of 24 April 1963 or other consular conventions, or the New York Convention of 16 December 1969 on special missions; (viii) wines and grape juice held in stores on board of ships and airplanes operating in international transport; (ix) wines and grape juice originating and bottled in the Union, exported to a third country and returned to the customs territory of the Union and released for free circulation; (b) in the case of wine put up in labelled containers of a capacity not exceeding 60 litres, fitted with non-reusable closing devices, and provided that the wine originates in a country which has offered special guarantees accepted by the Union, as listed in Section A of Part IV of Annex VII, the analysis report section of the VI-1 document needs to be completed only in respect of: (i) the actual alcoholic strength by volume; (ii) the total acidity; (iii) the total sulphur dioxide content. Article 22 Rules for drawing up the VI-1 document and the VI-2 extract 1. The VI-1 document shall be drawn up on a form corresponding to the specimen shown in Part I of Annex VII in accordance with the technical rules set out in that Annex. It shall be signed by an official of a competent body and by an official of a designated body or department included in the list provided for in Article 51(1). The original and a copy of the VI-1 document shall accompany the product. An extract, hereinafter referred to as VI-2 extract, may be drawn up in accordance with the specimen shown in Part II of Annex VII, containing the data appearing on the VI-1 document or, in case a VI-2 extract was presented, on that VI-2 extract, and stamped by a Union customs office. The original and two copies of the VI-2 extract shall accompany the product. 2. VI-1 documents and VI-2 extracts shall bear a serial number assigned, in the case of VI-1 documents, by the competent body whose official signs the document and, in the case of VI-2 extracts, by the customs office which stamps them. Article 23 Use of VI-1 document and VI-2 extracts The original and the copy of the VI-1 document or the original and the copies of the VI-2 extract shall be handed over to the competent authorities of the Member State in which the customs formalities required for putting into free circulation the consignment to which they relate are carried out, on completion of those formalities as follows: (a) the customs authorities shall endorse the back of both the original and the copy of the VI-1 document or the original and the copies of the VI-2 extract, return the original of the VI-1 document or the original and a copy of the VI-2 extract to the person concerned and keep a copy of the VI-1 document or of the VI-2 extract for at least five years; (b) where a consignment is to be reconsigned before entry into free circulation, the new consignor shall give the customs authorities supervising the consignment the VI-1 document and the VI-2 extract relating to that consignment or, where that consignment is covered by a VI-2 extract completed previously and a VI-2 extract completed consecutively, those two VI-2 extracts. In case a VI-2 extract is given together with the VI-1 document, the customs authorities shall verify that the particulars entered on the VI-1 document correspond to those entered on the VI-2 extract. In case a VI-2 extract completed consecutively is given together with a VI-2 extract completed previously, the customs authorities shall verify that the particulars entered on that VI-2 extract completed previously correspond to those entered on the VI-2 extract completed consecutively and shall stamp the latter, which shall then be equivalent to the VI-2 extract completed previously. The customs authorities shall endorse the back of both the original and the copy of the VI-1 document or of the VI-2 extract completed previously. The customs authorities shall return the original of the VI-1 document and of any VI-2 extract to the new consignor and shall keep the copies for at least five years. However, a VI-2 extract does not need to be completed where a consignment of a product is re-exported to a third country; (c) where a consignment is split before it enters into free circulation, the person concerned shall give the original and the copy of the VI-1 document or of the VI-2 extract completed previously relating to the consignment to be split to the customs authorities supervising that consignment, together with the original of the VI-2 extract completed consecutively for each new consignment and two copies of them. The customs authorities shall verify that the particulars entered on the VI-1 document or on the VI-2 extract completed previously correspond to those on the VI-2 extract completed consecutively for each new consignment. If they correspond, the customs authorities shall stamp the latter, which shall then be equivalent to the VI-2 extract completed previously, and endorse the back of both the original and the copy of the VI-1 document or of the VI-2 extract completed previously. They shall return the original of the VI-2 extract completed consecutively together with the original of the VI-1 document or of the VI-2 extract completed previously to the person concerned and keep a copy of each of those documents for at least five years. Article 24 Use of VI-1 document in case of indirect imports In cases where a wine has been exported from the third country in the territory of which it was produced (hereinafter referred to as the country of origin) to another third country (hereinafter referred to as the exporting country) before being exported to the Union, the VI-1 document for the wine concerned shall be deemed to be valid for import into the Union if it has been drawn up by the competent bodies of the exporting country, without further analyses on that wine, on the basis of a VI-1 document or equivalent drawn up by the competent bodies of the country of origin, provided that the wine: (a) has been bottled and labelled in the country of origin and remains so; or (b) is exported in bulk from the country of origin and bottled and labelled in the exporting country without any further processing. The VI-1 document of the exporting country shall bear the certification by the competent body of that country that the wine in question is a wine to which the first paragraph refers and that it fulfils the conditions set out therein. The original or a certified copy of the VI-1 document or equivalent of the country of origin shall be attached to the VI-1 document of the exporting country. The competent bodies of the third countries for the purposes of this Article shall be those included in the list provided for in Article 51(1). Article 25 Special rules on certification for particular wines 1. In the case of liqueur wines and wines fortified for distillation, the VI-1 documents shall be recognised as valid only where a competent body included in the list provided for in Article 51(1) has entered the following in box 14: the alcohol added to this wine is certified as being wine alcohol. 2. The VI-1 document may be used as certifying that an imported wine bears a geographical indication in conformity with either the TRIPS Agreement, Union legislation on geographical indications or an agreement on recognition and protection of geographical indications between the Union and the third country from which the wine originates. In such a case, box 14 shall indicate the following: the wine covered by this document is certified as having been produced in the wine-growing region and was given the geographical indication shown in box 6 in accordance with the provisions of the country of origin. 3. The certification in box 14 referred to in paragraphs 1 and 2 shall be accompanied by the following information: (a) the full name and address of the issuing competent body; (b) the signature of an official of the competent body; (c) the competent body's stamp. Article 26 Simplified procedure 1. VI-1 documents drawn up by wine producers in the third countries that have offered special guarantees accepted by the Union, as listed in Section B of Part IV of Annex VII, shall be considered as VI-1 documents drawn up by competent bodies and designated bodies or departments included in the list provided for in Article 51(1) in respect of the third countries concerned, provided that the producers have received individual authorisation from the competent bodies of those third countries and are subject to inspection by the latter. 2. Authorised producers as referred to in paragraph 1 shall use and complete VI-1 documents, entering in particular: (a) in box 1, their names and addresses and their registration numbers in the third countries listed in Section B of Part IV of Annex VII; (b) in box 9, the name and address of the competent body of the third country which authorised them; (c) in box 10, at least the particulars provided for in Article 21(b). The producers shall sign in the space provided in boxes 9 and 10, after striking out the words name and title of official. Neither stamps nor the name and address of a designated body or department shall be required. Article 27 Electronic document 1. The VI-1 document may be replaced by an electronic document for the import into the Union of wine products from third countries which have in place a system of checks accepted by the Union, in accordance with the second subparagraph, as equivalent to that set up for the same products under Union legislation. A system of checks in a third country may be accepted as equivalent to that set up for the same products by the Union if it fulfils at least the following conditions: (a) it offers sufficient guarantees as to the nature, the origin and the traceability of the wine products produced or traded on the territory of the third country concerned; (b) it guarantees access to the data held in the electronic system used with regard to the registration and the identification of operators, competent bodies and designated bodies or departments; (c) it guarantees the possibility to check the data referred to in point (b) within the framework of a mutual administrative cooperation. Third countries having in place a system of checks accepted by the Union as equivalent in accordance with the second subparagraph shall be included in the list set out in Section C of Part IV of Annex VII. 2. The electronic document provided for in paragraph 1 shall contain at least the information necessary for drawing up the VI-1 document and a unique administrative reference code assigned by or under the control of the competent bodies of the third country of export. That code shall be indicated on the commercial documents required for the import into the customs territory of the Union. 3. Access to the electronic document or to the data necessary for its establishment shall be given by the third country of export at any request of the competent authorities of the Member State where the goods are to be released into free circulation. Where access to the relevant electronic systems is not available, such data may also be requested in the form of a paper document. 4. The VI-2 extracts referred to in Article 22(1) may also be issued and used using computerised systems in accordance with detailed rules laid down by the competent authorities of the Member States. The content of an electronic VI-2 extract shall be identical to the one on paper. CHAPTER V INWARD AND OUTWARD REGISTER Article 28 Keeping of the inward and outward register 1. By way of derogation from Article 147(2) of Regulation (EU) No 1308/2013 and provided that the entries, withdrawals and stocks can be checked at any time on the basis of commercial documents used for financial accounts, the inward and outward register, in this Chapter referred to as the register, need not be kept by: (a) operators who hold stocks of or offer for sale solely wine products in labelled containers of a nominal volume of 10 litres or less fitted with a non-reusable closing device, where the total quantity does not exceed 5 litres or 5 kilograms in the case of concentrated grape must, whether or not rectified, and 100 litres for all other products; (b) operators selling drinks for consumption only on the premises. 2. Member States may require merchants who do not hold stocks to keep the register and, in that case, may establish the rules and procedures. 3. Member States shall draw up and keep up-to-date a list of operators obliged to keep the register. Where such a list, or a register, already exists for other purposes, it may also be used for the purposes of this Regulation. 4. The register shall be kept individually for each undertaking. Where retail stores which sell directly to the end user form part of one and the same undertaking and are supplied by one or more central warehouses belonging to that undertaking, each such central warehouses shall, without prejudice to point (a) of paragraph 1, keep the register as regards the products it supplies. Deliveries to the retail stores shall be recorded in the register as withdrawals. 5. The register shall be kept on the premises where the products are held. However, and on condition that entries, withdrawals and stocks can be checked at all times at the actual place where the products are held on the basis of other supporting documents, the competent authorities may grant authorisation: (a) for the register to be kept at the registered place of business of the undertaking, where products are held in various stores belonging to the same undertaking and situated in the same local administrative unit or in local administrative units situated in the immediate vicinity of each other; (b) for the register to be kept by a specialist firm. Article 29 Operations to be recorded in the register 1. Operators required to keep the register shall indicate the oenological practices, processing and treatments implemented by them, in accordance with requirements and oenological practices referred to in Article 78(2) and Article 80 of Regulation (EU) No 1308/2013 and Annexes I A and I D to Regulation (EC) No 606/2009, as well as the experimental use of new oenological practices, including an appropriate reference to the authorisation given by the Member State concerned in accordance with Article 4 of Regulation (EC) No 606/2009. 2. Where implemented, the operations concerning the following treatments shall be recorded in the register in accordance with Articles 16 and 17 of Implementing Regulation (EU) 2018/274, including, if provided for by Member States, appropriate references to notifications made to the competent authorities in accordance with Article 30(2): (a) correction of the alcoholic strength of wine (Point 40 and Appendix 10 of Annex I A to Regulation (EC) No 606/2009) and reduction in sugar content of musts through membrane coupling (Point 49 and Appendix 16 of Annex I A to Regulation (EC) No 606/2009); (b) enrichment and sweetening (Parts I A and B of Annex VIII to Regulation (EU) No 1308/2013; Articles 11 and 12 and Annexes I D and II to Regulation (EC) No 606/2009); (c) acidification and de-acidification (Parts I C and D of Annex VIII to Regulation (EU) No 1308/2013; Article 13 and Points 12, 13, 46, 48 and 50 of Annex I A to Regulation (EC) No 606/2009); (d) treatment with charcoal for oenological use (Point 9 of Annex I A to Regulation (EC) No 606/2009); (e) treatment with potassium ferrocyanide (Point 26 of Annex I A to Regulation (EC) No 606/2009); (f) treatment by electrodialysis or by cation exchanger to ensure the tartaric stabilisation of the wine or acidification by cation exchanger treatment (Points 20, 36 and 43 of Annex I A to Regulation (EC) No 606/2009); (g) addition of dimethyldicarbonate (DMDC) to wine (Point 34 of Annex I A to Regulation (EC) No 606/2009); (h) use of oak chips in winemaking (Points 38 and Appendix 9 of Annex I A to Regulation (EC) No 606/2009); (i) experimental use of new oenological practices (Article 4 of Regulation (EC) No 606/2009); (j) the management of dissolved gas in wine using membrane contactors (Point 52 of Annex I A of Regulation (EC) No 606/2009); (k) treatment using a membrane technology coupled with activated carbon (Point 53 of Annex I A to Regulation (EC) No 606/2009); (l) use of polyvinylimidazole-polyvinylpyrrolidone copolymers (Point 54 of Annex I A to Regulation (EC) No 606/2009); (m) use of silver chloride (Point 55 of Annex I A to Regulation (EC) No 606/2009). 3. Where implemented, the following specific operations shall be recorded in the register: (a) blending and coupage, as provided for in Articles 7 and 8 of Regulation (EC) No 606/2009; (b) bottling; (c) production of all categories of sparkling wine, semi-sparkling wine and aerated semi-sparkling wine; (d) production of liqueur wine; (e) production of concentrated grape must, whether or not rectified; (f) production of fortifying wine for distillation; (g) processing into any other product categories, such as aromatised wine. In the case of bottling, the number of containers filled and their content shall be specified. Article 30 National rules 1. Member States may adopt complementary rules on registration particulars concerning: (a) products in labelled containers of a nominal volume of 10 litres or less fitted with a non-reusable closing device as referred to in Article 28(1)(a), to be released to the market on their territory; (b) certain categories of products referred to in Article 14(1)(a) of Implementing Regulation (EU) 2018/274; (c) certain operations referred to in Article 29. Member States may provide for the obligation to keep separate accounts or adapt the existing register. 2. Without prejudice to the obligation to register the particulars relating to each operation of correction of the alcoholic strength, enrichment, acidification and de-acidification referred to in points (a), (b) and (c) of Article 29(2), Member States may require operators carrying out the operations concerned on their territory to notify within a certain time limit their competent authorities or bodies of such operations after or, in the case of enrichment operations, before they are carried out. The notification referred to in the first subparagraph shall not be required for wine products subject to systematic analytical checks of all batches of products by the competent inspection authorities of the Member States. CHAPTER VI DECLARATIONS Article 31 Production declarations 1. Producers established in a Member State which is obliged to maintain an updated vineyard register in accordance with Article 145(1) of Regulation (EU) No 1308/2013 shall submit each year a production declaration to the competent authorities of that Member State in relation to their production in the respective wine year in that Member State. Member States which have established an annually updated vineyard register on the basis of which a link can be established among declarants, declared production and the vineyard parcels concerned, may exempt producers from the obligation to declare the information referred to in Article 22(2)(e) of Implementing Regulation (EU) 2018/274. In such cases the competent authorities of the Member States shall themselves complete the declarations by indicating the area on the basis of the data in the vineyard register. 2. Harvesters belonging to or associated with one or several cooperative wineries or groups of producers and having delivered their whole production of grapes or must to those cooperative wineries or groups, while reserving the right to obtain by winemaking a quantity of less than 10 hectolitres for their family consumption, shall be exempted from the obligation to submit a production declaration, provided that those cooperative wineries or groups are required to submit a production declaration. 3. Member States which are not obliged to maintain an updated vineyard register in accordance with Article 145(1) of Regulation (EU) No 1308/2013 may require producers established in their territory to submit the production declaration referred to in paragraph 1. In that case, paragraph 2 shall apply mutatis mutandis. Article 32 Stock declarations 1. Producers, processors, bottlers and merchants who hold stocks in a Member State which is obliged to maintain an updated vineyard register in accordance with Article 145(1) of Regulation (EU) No 1308/2013 shall submit each year a stock declaration of wine and must which they hold at 31 July to the competent authority of that Member State. 2. Member States which are not obliged to maintain an updated vineyard register in accordance with Article 145(1) of Regulation (EU) No 1308/2013 may require producers, processors, bottlers and merchants established in their territory to submit the stock declaration referred to in paragraph 1. Article 33 Harvest declarations Member States may require all harvesters or, on the basis of objective and non-discriminatory criteria, some of them, to submit a harvest declaration to the competent authorities in respect of the wine year in which the harvest was carried out. Article 34 Treatment or marketing declarations 1. Member States may provide that harvesters, producers and merchants of grapes, grape juice and must who, before the dates for the submission of the production and harvest declarations as specified in Articles 22 and 24 of Implementing Regulation (EU) 2018/274, have treated or marketed wine products intended for the production of wine have to submit a treatment or marketing declaration to the competent authorities in respect of the wine year in which the treatment or marketing took place. 2. Where Member States require harvesters to submit a treatment or marketing declaration pursuant to paragraph 1, harvesters belonging to or associated with one or several cooperative wineries or groups of producers and having delivered their whole production of grapes or must to those wineries or groups of producers while reserving the right to obtain by winemaking a quantity of less than 10 hectolitres for their family consumption, shall be exempted from the obligation to submit such a declaration, provided that those cooperative wineries or groups are required to submit a treatment or marketing declaration pursuant to paragraph 1. Article 35 Common provisions Member States may require more comprehensive information with regard to the vineyard register or production or stock declarations. Member States may exempt any operator from the obligation to submit the declarations provided for in Articles 31 and 32 relating to wine years in which no production was made or no stock was left. CHAPTER VII CHECKS, COMPETENT AUTHORITIES, MUTUAL ASSISTANCE AND PENALTIES SECTION I CHECKS, COMPETENT AUTHORITIES, LIAISON BODIES AND MUTUAL ASSISTANCE Article 36 General principles 1. Member States shall provide for checks in so far as they are necessary to ensure the proper application of the rules for the scheme of authorisations for vine plantings, vineyard register, accompanying documents and certification, imports of wine, inward and outward register and compulsory declarations laid down for that sector in Article 90 and Chapter III of Title I and Section 2 of Chapter II of Title II of Part II of Regulation (EU) No 1308/2013 and in this Regulation. Member States shall provide for a system of effective and risk-based official checks. 2. Official checks shall be carried out by the competent authority or authorities in accordance with the general principles laid down in Regulation (EU) 2017/625 of the European Parliament and of the Council (18), without prejudice to the provisions of this Regulation and of Chapter VI of Implementing Regulation (EU) 2018/274. Article 59 of Regulation (EU) No 1306/2013 shall apply mutatis mutandis to the scheme of authorisations for vine plantings. 3. Paragraphs 1 and 2 shall apply mutatis mutandis to the checks of wine products with a PDO or PGI provided for in Section 2 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 as regards the compliance with requirements of product specifications of those products. Article 37 Common provisions concerning checks 1. Checks shall be carried out in the Member State in which production took place, without prejudice to random or risk based analysis checks in the Member State of dispatch. In the case of checks carried out by sampling, the number, nature and frequency of the checks shall be such that the checks are representative of the whole territory of the Member State and correspond, where applicable, to the volume of wine-sector products produced, marketed or held with a view to their marketing. 2. The checks referred to in paragraph 1 shall be administrative checks and, where appropriate, on- the-spot checks. Administrative checks shall, where appropriate, include cross-checks with, inter alia, data from the integrated administration and control system provided for in Chapter II of Title V of Regulation (EU) No 1306/2013. On-the-spot checks shall be unannounced. However, provided that the purpose of the check is not compromised, advance notice limited to the strict minimum necessary may be given. Such notice shall not exceed 48 hours, except in duly justified cases or for those measures where systematic on-the-spot checks take place. They shall be performed by sampling an appropriate percentage of producers on the basis of a risk analysis. Every on-the-spot check shall be the subject of a control report which makes it possible to review the details of the checks carried out. 3. With regard to the vineyard register, Member States shall verify that the structural situation arising from the winegrower and production files provided for in Annexes III and IV corresponds to the actual situation in relation to each winegrower and any natural or legal person or group of such persons required to submit the production declaration laid down in Article 31. The files shall be adapted on the basis of that verification. 4. The checks of wines and other wine products from third countries shall be carried out in the Member State of entry in the territory of the Union on the basis of the VI-1 document. Article 38 Persons subject to checks 1. Natural or legal persons and groups of such persons whose professional activities are the subject of the checks referred to in this Regulation shall not obstruct such checks and shall be required to facilitate them at all times. 2. Operators from which samples are taken by officials of a competent authority: (a) may not impede their collection in any way; and (b) shall provide those officials with all the information required under this Regulation or under Implementing Regulation (EU) 2018/274. Article 39 Analytical databank of isotopic data The European reference centre for the control in the wine sector shall keep and update an analytical databank of isotopic data at Union level on the basis of data notified by the designated laboratories of the Member States. That data shall be obtained from harmonised isotopic analysis of the components of ethanol and water in wine products and allow relevant checks throughout the marketing, in accordance with the methods of analysis laid down pursuant to Article 80(5) of Regulation (EU) No 1308/2013 and rules and procedures laid down in Articles 27, 28 and 29 of Implementing Regulation (EU) 2018/274. Article 40 Competent authorities and liaison bodies Member States shall designate the competent authorities to carry out the checks referred to in Article 37. Those authorities shall have a sufficient number of suitably qualified and experienced staff to carry out those checks effectively. Where a Member State designates several competent authorities to check compliance with the rules governing the wine sector, it shall indicate their specific responsibility and coordinate their work. Each Member State shall designate a single liaison body which shall be responsible for contacts with the Commission, the liaison bodies of other Member States, and third countries and shall receive and forward requests for administrative assistance. Article 41 Powers of officials Each Member State shall take all appropriate measures to facilitate the work of the officials of its competent authorities. It shall ensure that such officials, where appropriate in conjunction with officials of other bodies which it authorises for the purpose: (a) have access to vineyards, winemaking and storage installations, installations for processing wine-sector products and vehicles for transporting those products; (b) have access to the commercial premises or warehouses and vehicles of anyone holding with a view to sale, marketing or transporting wine-sector products or products which may be intended for use in the wine sector; (c) may undertake an inventory of wine-sector products and substances or products which may be used for the preparation of such products; (d) may take samples of wine-sector products, substances or products which may be used for the preparation of such products and products held with a view to sale, marketing or transport; (e) may study accounting data and other documents of use in control procedures, and make copies or extracts thereof; (f) may take appropriate protective measures regarding the preparation, holding, transport, description, presentation and marketing of a wine-sector product or a product intended for use in the preparation of such a product, if there is reason to believe that there has been a serious infringement of Union legislation, especially in the case of fraudulent treatment or risks to health. Article 42 Coordination of checks and access to information With respect to checks relating to consignments carried out under cover of the accompanying documents referred to in Article 10, the competent authorities designated under Article 40 shall have access to the information held in the computerised system referred to in Article 21 of Directive 2008/118/EC and to information on the movements of wine products circulating under the arrangements laid down in Chapter IV of that Directive. Those competent authorities shall also have access to the information held in the information systems set up to check the movements of wine products other than those referred to in the first paragraph. The information held pursuant to the first and second paragraphs may only be used for the purposes of this Regulation. Article 43 Mutual assistance 1. Where a competent authority of a Member State carries out checks on its territory, it may request information from a competent authority of any other Member State liable to be affected directly or indirectly. Such a request shall be made through the liaison bodies provided for in the third paragraph of Article 40 and the assistance shall be provided in a timely manner. The Commission shall be notified whenever the product which is the subject of the checks referred to in the first subparagraph originates in a third country and if the marketing of this product may be of specific interest to other Member States. The requested authority shall provide all such information as may enable the requesting authority to carry out its duties. 2. On a reasoned request by the requesting authority, the requested authority shall carry out checks with a view to achieving the aims pursued as described in the request or shall take the necessary steps to ensure that such checks are carried out. The requested authority shall act as though on its own behalf. 3. In agreement with the requested authority, the requesting authority may designate officials: (a) either to obtain, on the premises of the competent authorities of the Member State in which the requested authority is established, information on the application of the relevant provisions on wine products of Regulation (EU) No 1308/2013, this Regulation and Implementing Regulation (EU) 2018/274 or on checks relating thereto, including the making of copies of transport and other documents or extracts from registers; (b) or to be present during checks requested under paragraph 2, after informing the requested authority in good time before the start of those checks. The copies referred to in point (a) of the first subparagraph may be made only with the agreement of the requested authority. 4. The officials of the requested authority shall remain in charge of the checks carried out on the territory of their Member State at all times. 5. The officials of the requesting authority shall: (a) produce a written order indicating their identity and official position; (b) without prejudice to the limits imposed by the Member State of the requested authority on its own officials in carrying out the checks in question, have: (i) the rights of access provided for in points (a) and (b) of Article 41; (ii) the right to be informed of the results of checks carried out by the officials of the requested authority under points (c) and (e) of Article 41. 6. The costs incurred in taking, treating and dispatching a sample and in carrying out analytical and organoleptic tests for checking purposes shall be borne by the competent authority of the Member State which asked for the sample to be taken. Such costs shall be calculated according to the rates applicable in the Member State in the territory of which the operations are carried out. Article 44 Conclusive force The findings of the officials of a competent authority of a Member State in the application of this Section may be invoked by the competent authorities of the other Member States and have the same value as if they were findings of the national competent authorities. Article 45 Notification of suspicion of non-compliance Where a competent authority of a Member State has grounds for suspicion or becomes aware that a wine product does not comply with the relevant provisions on wine products of Regulation (EU) No 1308/2013, the rules laid down in this Regulation and in Implementing Regulation (EU) 2018/274 or that it has been the subject of fraudulent action to obtain or market it, the liaison body of that Member State shall notify without delay the liaison body of any Member State for which the failure to comply with those rules is of specific interest and such as to lead to administrative measures or legal action. Where the competent authorities of a Member State find or suspect that wine products have been the subject of falsification likely to result in a health risk to consumers or do not comply with Article 80 or Article 90 of Regulation (EU) No 1308/2013, the liaison body of that Member State shall, without delay, inform the Commission and the liaison bodies of the other Member States, and, if appropriate, the liaison body of the third countries concerned, through the information system put in place by the Commission. SECTION II PENALTIES Article 46 Penalties and cost recovery for non-authorised plantings Member States shall impose financial penalties on producers who do not comply with the obligation laid down in Article 71(1) of Regulation (EU) No 1308/2013. The minimum amount of the financial penalty shall be: (a) EUR 6 000 per hectare, if the producer grubs up the totality of the non-authorised planting within the four months from the date on which he is notified of the irregularity, as referred to in Article 71(2) of Regulation (EU) No 1308/2013; (b) EUR 12 000 per hectare, if the producer grubs up the totality of the non-authorised planting during the first year following the expiry of the 4-month period; (c) EUR 20 000 per hectare, if the producer grubs up the totality of the non-authorised planting after the first year following the expiry of the 4-month period. Where the yearly income obtained in the area where the vineyards concerned are located is estimated to exceed EUR 6 000 per hectare, Member States may increase the minimum amounts set in the second subparagraph proportionally to the average yearly income per hectare estimated for that area. If the Member State ensures the grubbing up of the non-authorised planting by its own means, the relevant cost charged to the producer pursuant to Article 71(2) of Regulation (EU) No 1308/2013 shall be calculated in an objective way taking into account the costs of labour, use of machinery and transport or other costs incurred. Such cost shall be added to the applicable penalty. Article 47 Penalties relating to accompanying documents and VI-1 documents for non-conformity with certain Union rules 1. The application of Articles 10, 11 and 12 may be suspended for operators referred to in Article 8(1) where the competent authorities of a Member State find or suspect that wine products have been the subject of falsification likely to result in a health risk to consumers or do not comply with Article 80 or Article 90 of Regulation (EU) No 1308/2013. 2. The application of Articles 26 and 27 may be suspended in case of findings or suspicions referred to in paragraph 1 of this Article in respect of imported wines. Article 48 Penalties for non-compliance with the obligations to keep the inward and outward register, submit declarations or make notifications 1. Operators required to keep the inward and outward register, to submit production, stock or harvest declarations or to notify the competent authorities of the operations referred to in Article 30(2) who do not keep such register, do not submit such declarations by the dates referred to in Articles 22, 23 and 24 of Implementing Regulation (EU) 2018/274 or do not make such notification by the date set by the Member State pursuant to Article 30(2) of this Regulation, shall be subject to administrative penalties. 2. The penalties referred to in paragraph 1 shall take the form of payment of an amount and shall be laid down and applied by the Member States based on the value of the products, the estimated financial benefits or the economic damage caused by fraud. 3. In cases of serious or repeated non-compliance with the obligation to submit declarations by the dates referred to in paragraph 1, the operator concerned shall not benefit from the support measures provided for in Articles 47 and 50 of Regulation (EU) No 1308/2013 for the financial year in question or the following financial year, subject to the following: (a) where the dates referred to in Articles 22, 23 and 24 of Implementing Regulation (EU) 2018/274 are exceeded, but by not more than 15 working days, only administrative penalties referred to in paragraph 2 of this Article shall be applied; (b) where the information contained in the declarations referred to in paragraph 1 are deemed to be incomplete or inaccurate by the competent authorities of the Member States, and where knowledge of the missing or inaccurate information is essential for the proper application of the support measures provided for in Articles 47 and 50 of Regulation (EU) No 1308/2013, the support to be paid shall be reduced proportionately by an amount set by the competent authority depending on the seriousness of the infringement. Article 49 Exceptional circumstances and obvious errors 1. The penalties provided for in this Regulation shall not be imposed in cases of exceptional circumstances within the meaning of Article 2(2) of Regulation (EU) No 1306/2013. 2. Any communication, claim or request made to a Member State under this Regulation may be adjusted at any time after its submission in cases of obvious errors recognised by the competent authority. CHAPTER VIII NOTIFICATIONS Article 50 Nature and type of information to be notified 1. Member States shall notify the Commission of the following: (a) the laws, regulations or administrative provisions they have adopted pursuant to Article 120(2)(a) of Regulation (EU) No 1308/2013, this Regulation and Implementing Regulation (EU) 2018/274; (b) name and address of competent authorities responsible for carrying out official analyses, the administrative certification procedure and checks related to registers and accompanying documents; (c) name and address of competent authorities responsible for the granting of authorisations for vine plantings, and of those responsible for maintaining and updating a vineyard register and for submitting an updated inventory of the production potential; (d) the thresholds referred to in points (1) and (2) of the first paragraph of Section H of Annex II; (e) the measures they have taken to implement Chapter VII, where notification of those measures is relevant for the cooperation between Member States, and the name and address of the liaison body designated by each Member State; (f) the conditions that they apply with respect to drawing up the accompanying documents referred to in points (a)(iii) and (b) of the first subparagraph of Article 10(1); (g) the wine grape varieties concerned by the application of Article 81 and Article 120(2)(b) of Regulation (EU) No 1308/2013. 2. Member States shall notify the Commission of any changes in the name and address of the competent authorities and the liaison bodies notified to the Commission in accordance with paragraph 1. 3. The notification provided for in paragraph 1 shall be made in accordance with Article 34 of Implementing Regulation (EU) 2018/274. Article 51 Publication of the information notified 1. On the basis of notifications from the competent authorities of third countries, the Commission shall draw up and update lists containing the following information: (a) name and address of competent bodies in the product's country of origin responsible for issuing VI-1 documents; (b) name and address of bodies or departments designated by the country of origin or, where non-existent in the country of origin, an already authorised laboratory outside the product's country of origin, for the purpose of filling-in the analysis report section of VI-1 documents; (c) name, address and official registration number of the wine producers and processors authorised by the product's country of origin to draw up VI-1 documents; (d) name and address of a single liaison body designated in each third country to receive and forward requests for administrative assistance and to represent its country vis-Ã -vis the Commission and the Member States. 2. The Commission shall make public the name and address of the competent authorities referred to in Article 50(1)(b) and (c), the information regarding the production potential referred to in Article 50(1)(c), the name and address of the liaison body referred to in Article 50(1)(e), the wine grape varieties referred to in Article 50(1)(g) and the lists referred to in paragraph 1 of this Article. CHAPTER IX AMENDMENTS, REPEALS, TRANSITIONAL AND FINAL PROVISIONS Article 52 Amendments to Regulation (EC) No 555/2008 Regulation (EC) No 555/2008 is amended as follows: (1) Articles 1, 21, 22 and 23, 38 to 54, 74, 83 to 95a and 98 to 102 are deleted; (2) Annexes IX to XIII and XVI to XXI are deleted. Article 53 Amendments to Regulation (EC) No 606/2009 Regulation (EC) No 606/2009 is amended as follows: (1) Articles 12 and 13 are deleted; (2) The following Articles 14a and 14b are inserted: Article 14a Fixing a minimum percentage of alcohol for by-products 1. Subject to point 1 of Section D of Part II of Annex VIII to Regulation (EU) No 1308/2013, Member States shall fix a minimum percentage for the volume of alcohol that must be contained in the by-product, after its separation from wines, in relation to that contained in the wine produced. Member States may modulate that minimum percentage on the basis of objective and non-discriminatory criteria. 2. Where the relevant percentage fixed by Member States pursuant to paragraph 1 is not reached, the operator concerned shall deliver a quantity of wine from his own production that corresponds to the quantity needed to reach the minimum percentage. 3. For the purpose of determining the volume of alcohol contained in the by-products in relation to that contained in the wine produced, the standard wine natural alcoholic strengths by volume to be applied in the different wine-growing zones shall be: (a) 8,0 % for zone A; (b) 8,5 % for zone B; (c) 9,0 % for zone C I; (d) 9,5 % for zone C II; (e) 10,0 % for zone C III. Article 14b Disposal of by-products 1. Producers shall withdraw the by-products of winemaking or of any other processing of grapes under supervision by the competent authorities of the Member States, subject to the requirements on delivery and registration laid down in Article 9(1)(b) of Commission Delegated Regulation (EU) 2018/273 (*1) and Article 14(1)(b)(vii) and Article 18 of Commission Implementing Regulation (EU) 2018/274 (*2), respectively. 2. Withdrawal shall be carried out without delay and no later than at the end of the wine year in which the by-products were obtained, in compliance with applicable Union legislation, in particular as regards the environment. 3. Member States may decide that producers who, during the wine year in question, do not produce more than 50 hectolitres of wine or must themselves on their own premises are not required to withdraw their by-products. 4. Producers may fulfil the obligation of disposal for all or a part of the by-products of winemaking or any other processing of grapes by delivering the by-products to distillation. Such disposal of the by-products shall be certified by a competent authority of the Member State. 5. Member States may decide that the delivery to distillation of all or a part of the by-products of winemaking or of any other processing of grapes is made compulsory for all or certain producers on their territory on the basis of objective and non-discriminatory criteria. (*1) Commission Delegated Regulation (EU) 2018/273 of 11 December 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings, the vineyard register, accompanying documents and certification, the inward and outward register, compulsory declarations, notifications and publication of notified information, and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks and penalties, amending Commission Regulations (EC) No 555/2008, (EC) No 606/2009 and (EC) No 607/2009 and repealing Commission Regulation (EC) No 436/2009 and Commission Delegated Regulation (EU) 2015/560 (OJ L 58, 28.2.2018, p. 1)." (*2) Commission Implementing Regulation (EU) 2018/274 of 11 December 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings, certification, the inward and outward register, compulsory declarations and notifications, and of Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks, and repealing Commission Implementing Regulation (EU) 2015/561 (OJ L 58, 28.2.2018, p. 60)." Article 54 Amendment to Regulation (EC) No 607/2009 In Regulation (EC) No 607/2009, Article 63 is deleted. Article 55 Repeal Regulation (EC) No 436/2009 and Delegated Regulation (EU) 2015/560 are repealed. Article 56 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 347, 20.12.2013, p. 549. (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1). (5) Commission Regulation (EC) No 436/2009 of 26 May 2009 laying down detailed rules for the application of Council Regulation (EC) No 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept (OJ L 128, 27.5.2009, p. 15). (6) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (7) Commission Regulation (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (OJ L 193, 24.7.2009, p. 60). (8) Commission Delegated Regulation (EU) 2015/560 of 15 December 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings (OJ L 93, 9.4.2015, p. 1). (9) Commission Implementing Regulation (EU) 2018/274 of 11 December 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament of the Council as regards the scheme of authorisations for vine plantings, certification, the inward and outward register, compulsory declarations and notifications, and of Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks, and repealing Commission Implementing Regulation (EU) 2015/561 (See page 60 of this Official Journal). (10) Council Directive 2008/118/EC of 16 December 2008 concerning the general arrangements for excise duty and repealing Directive 92/12/EEC (OJ L 9, 14.1.2009, p. 12). (11) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (12) Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (OJ L 324, 10.12.2009, p. 23). (13) Decision No 1152/2003/EC of the European Parliament and of the Council of 16 June 2003 on computerising the movement and surveillance of excisable products (OJ L 162, 1.7.2003, p. 5). (14) Commission Regulation (EC) No 684/2009 of 24 July 2009 implementing Council Directive 2008/118/EC as regards the computerised procedures for the movement of excise goods under suspension of excise duty (OJ L 197, 29.7.2009, p. 24). (15) Commission Regulation (EEC) No 3649/92 of 17 December 1992 on a simplified accompanying document for the intra-Community movement of products subject to excise duty which have been released for consumption in the Member State of dispatch (OJ L 369, 18.12.1992, p. 17). (16) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (17) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1). (18) Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1). ANNEX I RULES RELATING TO THE ELIGIBILITY CRITERION LISTED IN ARTICLE 64(1)(c) OF REGULATION (EU) No 1308/2013 AND THE ADDITIONAL CRITERION REFERRED TO IN ARTICLE 4(1) OF THIS REGULATION A. Criterion referred to in Article 64(1)(c) of Regulation (EU) No 1308/2013 The criterion referred to in Article 64(1)(c) of Regulation (EU) No 1308/2013 shall be considered as being fulfilled if one of the following conditions is met: (1) the area(s) to be newly planted is/are intended for the production of wines with the specific PDO of the area concerned; or (2) where the area(s) to be newly planted is/are not intended for the production of wines with the specific PDO, the applicant shall undertake the following commitments: (a) not to use or market any of the grapes produced in those newly planted areas for the production of wines with a PDO, where those areas are located within areas eligible for that purpose; (b) not to grub up and replant with the aim of making the replanted area become eligible for the production of grapes for wines with the specific PDO. The applicant shall undertake the commitments referred to in point (2) during a limited period of time to be fixed by the Member State, which may not go beyond 31 December 2030. B. Additional criterion referred to in Article 4(1) of this Regulation The additional criterion referred to in Article 4(1) of this Regulation shall be considered as being fulfilled if one of the following conditions is met: (1) the area(s) to be newly planted is/are intended for the production of wines with the specific PGI of the area concerned; or (2) where the area(s) to be newly planted is/are not intended for the production of wines with the specific PGI, the applicant shall undertake the following commitments: (a) not to use or market any of the grapes produced in those newly planted areas for the production of wines with a PGI, where those areas are located within areas eligible for that purpose; (b) not to grub up and replant with the aim of making the replanted area become eligible for the production of grapes for wines with the specific PGI. The applicant shall undertake the commitments referred to in point (2) during a limited period of time to be fixed by the Member State, which may not go beyond 31 December 2030. ANNEX II RULES RELATING TO THE PRIORITY CRITERIA LISTED IN ARTICLE 64(2)(a) TO (h) OF REGULATION (EU) No 1308/2013 AND THE ADDITIONAL CRITERIA REFERRED TO IN ARTICLE 4(3) OF THIS REGULATION A. Criterion referred to in Article 64(2)(a) of Regulation (EU) No 1308/2013 (1) Legal persons, irrespective of their legal form, shall be considered to comply with this criterion, if one of the following conditions is met: (a) a natural person who is setting up vine plantings for the first time and who is established as head of the holding (new entrant) exercises effective and long-term control over the legal person in terms of decisions related to management, benefits and financial risks. Where several natural persons, including one or more persons who are not new entrants, participate in the capital or management of the legal person, the new entrant shall be capable of exercising such effective and long-term control either solely or jointly together with other persons; or (b) where a legal person is solely or jointly controlled by another legal person, the conditions set out in point (a) shall apply to any natural person having control over that other legal person. The conditions laid down in points (a) and (b) shall apply mutatis mutandis in respect of a group of natural persons regardless the legal status granted to such a group and its members by national law. (2) Member States may decide to add the additional condition that the applicant shall be a natural person who is no more than 40 years of age in the year of submission of the application (young producer). Legal persons referred to in point (1) shall be considered to comply with the additional condition referred to in the first subparagraph of this point, if the natural person referred to in points (1)(a) and (b) is no more than 40 years of age in the year of submission of the application. The conditions laid down in the second subparagraph shall apply mutatis mutandis in respect of a group of natural persons referred to in the second subparagraph of point (1). (3) Member States may require that the applicants undertake during a period of five years not to rent or sell the area(s) newly planted to another natural or legal person. Where the applicant is a legal person or a group of natural persons, Member States may also require the applicant, during a period of five years, not to transfer the exercise of effective and long-term control of the holding in terms of decisions related to management, benefits and financial risks to another person or other persons unless that person or those persons met the conditions of points (1) and (2) that applied at the time of granting the authorisations. B. Criterion referred to in Article 64(2)(b) of Regulation (EU) No 1308/2013 The criterion referred to in Article 64(2)(b) of Regulation (EU) No 1308/2013 shall be considered as being fulfilled if one of the following conditions is met: (1) the applicant undertakes to comply, for a minimum period of five to seven years, with the rules on organic production laid down in Council Regulation (EC) No 834/2007 (1) and where applicable Commission Regulation (EC) No 889/2008 (2) for the area(s) to be newly planted or for the entire farm holding. Such period shall not go beyond 31 December 2030. Member States may consider that the criterion is fulfilled where applicants are already winegrowers at the time of submitting the application, and have effectively applied the rules on organic production referred to in the first subparagraph to the whole area planted with vines in the respective holding for at least five years before the submission of the application; (2) the applicant undertakes to comply with one of the following guidelines or certification schemes going beyond the relevant mandatory standards established pursuant to Chapter I of Title VI of Regulation (EU) No 1306/2013, for a minimum period of five to seven years which in any case shall not go beyond 31 December 2030: (a) crop or sector-specific guidelines for integrated pest management which are appropriate for wine-growing in accordance with Article 14(5) of Directive 2009/128/EC of the European Parliament and of the Council (3), where such guidelines exist; (b) national certification schemes for integrated production which are appropriate for wine-growing; (c) national or regional environmental schemes certifying compliance with environmental legislation in relation with soil and/or water quality, biodiversity, landscape preservation, climate change mitigation and/or adaptation to climate change, and which are relevant for wine-growing. The certification schemes referred to in points (b) and (c) shall certify that the farmer observes practices on its holding which comply with the nationally defined rules for integrated production or the objectives referred to in point (c). This certification shall be performed by certification bodies that are accredited in accordance with Chapter II of Regulation (EC) No 765/2008 of the European Parliament and of the Council (4) and comply with the relevant harmonised standards for Conformity assessment  Requirements for bodies certifying products, processes and services or Conformity assessment  requirements for bodies providing audit and certification of management systems. Member States may consider that the criterion is fulfilled where applicants are already winegrowers at the time of submitting the application and have effectively applied the guidelines or certification schemes referred to in the first subparagraph, to the whole area planted with vines in the respective holding for at least five years before the submission of the application; (3) where the rural development programme(s) of Member States includes a specific agri-environment-climate type of operation(s) laid down in Article 28 of Regulation (EU) No 1305/2013 of the European Parliament and the Council (5) which is applicable to areas planted with vines with relevance to the specific area indicated in the application, and provided that sufficient funds are available, the applicant is eligible and undertakes to apply for that type of operation(s) for the area to be newly planted and to comply with the commitments set in the respective rural development programme(s) for that specific agri-environment-climate type of operation(s); (4) the specific land parcel(s) identified in the application is located in slopes with terraces. Member States may also require that producers undertake, during a minimum period of five to seven years, not to grub up and replant in areas not complying with those conditions. Such period shall not go beyond 31 December 2030. C. Criterion referred to in Article 64(2)(c) of Regulation (EU) No 1308/2013 The criterion referred to in Article 64(2)(c) of Regulation (EU) No 1308/2013 shall be considered as being fulfilled if all of the following conditions are met: (1) the specific land parcel(s) identified in the application came into the possession of the applicant due to exchanges with another land parcel(s) planted with vines in the framework of a land consolidation project; (2) the land parcel(s) identified in the application is not planted with vines, or is planted with vines occupying a smaller surface than the one(s) lost as a result of the implementation of such land consolidation project; (3) the total area for which the authorisation is requested does not exceed the difference, if any, between the area planted with vines in the previously owned land parcel(s) and the one identified in the application. D. Criterion referred to in Article 64(2)(d) of Regulation (EU) No 1308/2013 The criterion referred to in Article 64(2)(d) of Regulation (EU) No 1308/2013 shall be considered as being fulfilled if the specific land parcel(s) identified in the application is located in one of the following types of areas: (1) areas affected by dryness, with a ratio of the annual precipitation to the annual potential evapotranspiration of less than 0,5; (2) areas with a shallow rooting depth of less than 30 cm; (3) areas with unfavourable soil texture and stoniness, according to the definition and thresholds laid down in Annex III to Regulation (EU) No 1305/2013; (4) areas in steep slopes exceeding at least 15 %; (5) areas located in mountain areas which are above at least 500 m altitude, excluding high plains; (6) areas located in the outermost regions of the Union referred to in Article 349 of the Treaty on the Functioning of the European Union and in the smaller Aegean islands as defined in Regulation (EU) No 229/2013 of the European Parliament and of the Council (6) or in small islands with a total land area not exceeding 250 km2 and characterised by structural or socioeconomic constraints. Member States may also require that producers undertake, during a minimum period of five to seven years, not to grub up and replant in areas which do not face natural or other specific constraints. Such period shall not go beyond 31 December 2030. Member States may, at the latest until 2018, decide to exclude one or more of the areas listed in the first subparagraph for the compliance with this priority criterion where they are not in a position to assess such compliance in an effective manner. E. Criterion referred to in Article 64(2)(e) of Regulation (EU) No 1308/2013 The criterion referred to in Article 64(2)(e) of Regulation (EU) No 1308/2013 shall be considered as being fulfilled if the economic sustainability of the respective project is established on the basis of one or more of the following standard methodologies of financial analysis for agricultural investment projects: (1) Net Present Value (NPV); (2) Internal Rate of Return (IRR); (3) Benefit-Cost Ratio (BCR); (4) Payback Period (PP); (5) Incremental Net Benefit (INB). The methodology shall be applied in a way that is adapted to the type of applicant. Member States shall further require the applicant to establish the new vine planting according to the technical characteristics identified in the application. F. Criterion referred to in Article 64(2)(f) of Regulation (EU) No 1308/2013 The criterion referred to in Article 64(2)(f) of Regulation (EU) No 1308/2013 shall be considered as being fulfilled if the potential for increased competitiveness is established on the basis of one of the following considerations: (1) the areas to be newly planted by an existing winegrower may generate economies of scale due to a significant decrease in the unit costs specific to the newly planted area in relation to the average of already existing vineyards in the farm holding or the average situation of the region; (2) the areas to be newly planted by an existing winegrower may generate a better adaptation to the market demand due to an increase of prices obtained for the produce or an increase in market outlets in relation to the already existing vineyards in the farm holding or the average situation of the region; (3) the areas to be newly planted by a new entrant into the sector may allow for a farm production model which is more profitable than the average of the region. Member States may further detail the considerations listed in points (1), (2) and (3). Member States shall further require the applicant to establish the new vine planting according to the technical characteristics identified in the application. G. Criterion referred to in Article 64(2)(g) of Regulation (EU) No 1308/2013 The criterion referred to in Article 64(2)(g) of Regulation (EU) No 1308/2013 shall be considered as being fulfilled if the land parcel(s) to be planted is located within the geographical area of production of an existing PDO or PGI, if the grapes to be produced are intended for wines with a PDO or PGI, and one of the following conditions is met: (1) the land parcel(s) to be planted has better pedo-climatic characteristics, comparing to an average of other land parcels with vineyards complying with geographical indication specifications in the same region; (2) the grape variety(ies) or respective clone(s) to be planted is better adapted to the specific pedo-climatic characteristics of the land parcel(s) to be planted comparing to land parcels with vineyards complying with geographical indication specifications, with similar pedo-climatic characteristics and located in the same region, but established with other varieties or other clones of the same variety(ies); (3) the grape variety(ies) or respective clone(s) to be planted contribute to increase the diversity of grape varieties or clones of the existing varieties in the same geographical area of production of the PDO or PGI; (4) the vine training system(s) to be used or the vineyard structure to be established in the newly planted area(s) has the potential to lead to a better quality of the grapes, comparing to the training systems and/or structures predominantly used in the same geographical area of production of the PDO or PGI. Member States may further detail the conditions referred to in points (1) to (4). Member States shall further require the applicant to establish the new vine planting according to the technical characteristics identified in the application. Member States may apply this priority criterion to applications for new plantings in an area that has been demarcated in the technical file accompanying an application for protection of a designation of origin or of a geographical indication which is under the preliminary national procedure or the period of scrutiny of the Commission. In that case, the conditions listed in points (1) to (4) apply mutatis mutandis. H. Criterion referred to in Article 64(2)(h) of Regulation (EU) No 1308/2013 The criterion referred to in Article 64(2)(h) of Regulation (EU) No 1308/2013 shall be considered as being fulfilled if the size of the applicant's holding at the time of the application complies with thresholds to be established by Member States at national or regional level on the basis of objective criteria. Such thresholds shall be set at: (1) no less than 0,5 hectares for small size holdings; (2) no more than 50 hectares for medium size holdings. Member States may further require compliance with one or more of the following conditions: (1) the size of the applicant's holding will be increased as a result of the new planting; (2) the applicant has already an area planted with vines, not benefiting from the exemptions laid down in Article 62(4) of Regulation (EU) No 1308/2013, at the time of submitting the application. I. Additional criteria referred to in Article 4(3) of this Regulation I. Prior behaviour of the producer The additional criterion referred to in Article 4(3) of this Regulation shall be considered as being fulfilled if the applicant does not have vines planted without authorisation as referred to in Article 71 of Regulation (EU) No 1308/2013 or without a planting right as referred to in Articles 85a and 85b of Regulation (EC) No 1234/2007. Member States may further require compliance with one or more of the following conditions: (1) no authorisation previously granted to the applicant in accordance with Article 64 of Regulation (EU) No 1308/2013 has expired due to non-utilisation; (2) the applicant has not failed to comply with any of the undertakings referred to in Sections A and B of Annex I, in Sections A, B, and D to G of this Annex and in point II of this Section; (3) the applicant does not have areas planted with vines which are no longer in production for a period of at least eight years. II. Non-profit organisations with a social purpose having received lands confiscated in cases of terrorism and other types of crime The additional criterion referred to in Article 4(3) of this Regulation shall be considered as being fulfilled if the applicant is a legal person, irrespective of its legal form, and if the following conditions are met: (1) the applicant is a non-profit organisation which has solely a social purpose as its activity; (2) the applicant uses the confiscated land only to serve its social purposes pursuant to Article 10 of Directive 2014/42/EU of the European Parliament and of the Council (7). Member States may also require that the applicants complying with this criterion shall undertake during a period to be determined by the Member State not to rent or sell the area(s) newly planted to another natural or legal person. Such period shall not go beyond 31 December 2030. (1) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). (2) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). (3) Directive 2009/128/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for Community action to achieve the sustainable use of pesticides (OJ L 309, 24.11.2009, p. 71). (4) Regulation (EC) No 765/2008 of the European Parliament and of the Council of 9 July 2008 setting out the requirements for accreditation and market surveillance relating to the marketing of products and repealing Regulation (EEC) No 339/93 (OJ L 218, 13.8.2008, p. 30). (5) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (6) Regulation (EU) No 229/2013 of the European Parliament and of the Council of 13 March 2013 laying down specific measures for agriculture in favour of the smaller Aegean islands and repealing Council Regulation (EC) No 1405/2006 (OJ L 78, 20.3.2013, p. 41). (7) Directive 2014/42/EU of the European Parliament and of the Council of 3 April 2014 on the freezing and confiscation of instrumentalities and proceeds of crime in the European Union (OJ L 127, 29.4.2014, p. 39). ANNEX III MINIMUM INFORMATION TO BE CONTAINED AND UPDATED IN THE VINEYARD REGISTER AND THE SPECIFICATIONS RELATING TO THIS INFORMATION AS REFERRED TO IN ARTICLE 7 1. WINEGROWER FILE 1.1. Identification and location (1) Identity of the winegrower (compatible with the single system to record the identity of each beneficiary referred to in Article 68(1)(f) of Regulation (EU) No 1306/2013, and with registers or information held by the Member State). (2) List and location of all the vineyard parcels which are not considered to contain only abandoned wine-growing areas (identification compatible with the identification system for agricultural parcels referred to in Articles 68(1)(b) and 70(1) of Regulation (EU) No 1306/2013). 1.2. Characteristics of the area(s) planted with vines on the vineyard parcel This information in relation to each vineyard parcel shall be shown separately in the winegrower file. However, when possible because of the uniform nature of the vineyard parcels, the information may relate to a set of several adjacent parcels or part(s) of adjacent parcel(s) provided that identification of each parcel is still guaranteed. (1) Identification of the vineyard parcel: the identification system for vineyard parcels should be established on the basis of maps, land registry documents or other cartographic references. Use shall be made of computerised geographical information system techniques, including aerial or spatial ortho-imagery, with a homogenous standard that guarantees a level of accuracy that is at least equivalent to that of cartography at a scale of 1:5 000 (or 1:10 000 where they were acquired on the basis of long-term contracts that were agreed before November 2012), while taking into account the outline and condition of the parcel. This shall be fixed in accordance with existing Union standards. (2) Area of the vineyard parcel In cases where vines are grown in association with other crops: (a) total area of the parcel concerned; (b) area planted with vines expressed in terms of pure crop (for the purposes of conversion, use should be made of appropriate coefficients determined by the Member State). (3) Area of the vineyard parcel or, where appropriate, area expressed in terms of pure crop, with the following breakdown concerning area(s) planted with vines (information compatible with the communication referred to in Article 33(1)(a) of Implementing Regulation (EU) 2018/274, and Part I of Annex IV to that Regulation, which is, if applied, the basis for the calculation of the 1 % referred to in Article 63(1) of Regulation (EU) No 1308/2013): (a) area(s) planted with vines which are eligible for the production of wine with a PDO; (b) area(s) planted with vines which are eligible for the production of wine with a PGI:  which are also eligible for the production of wine with PDO and wine without PDO/PGI,  which are only eligible for the production of wine with PGI and wine without PDO/PGI; (c) area(s) planted with vines which are only eligible for the production of wine without PDO/PGI but situated in a PDO/PGI geographical area of production; (d) area(s) planted with vines which are only eligible for the production of wine without PDO/PGI and situated outside of a PDO/PGI geographical area of production; (e) area(s) planted with vines with other destination. (4) Wine grape varieties cultivated, corresponding estimated areas and proportions in the vineyard parcel concerned, as well as the colour of the grape (information compatible with Regulation (EU) No 1337/2011 of the European Parliament and of the Council (1)). (5) Year of planting or, failing that, estimated age of the vineyard parcel concerned (information compatible with Regulation (EU) No 1337/2011). (6) Planted area with vines which has been restructured or converted in accordance with Article 46 of Regulation (EU) No 1308/2013 (information compatible with the communications referred to in the tables in Parts IV, V and VI of Annex IV to Implementing Regulation (EU) 2018/274). (7) Planted area with vines which has been the subject of green harvesting in accordance with Article 47 of Regulation (EU) No 1308/2013 (information compatible with the communications referred to in the tables in Parts IV, V and VI of Annex IV to Implementing Regulation (EU) 2018/274). The information referred to in points (6) and (7) must also include all the areas restructured or converted or subject to green harvesting in accordance with Articles 46 and 47 of Regulation (EU) No 1308/2013 (information compatible with the communications referred to in Annex IV or IVa and Annex VI to Commission Implementing Regulation (EU) 2016/1150) (2). Where all the areas planted with vines included in the winegrower file become abandoned or are given a different use than wine-growing, the file should be removed from the vineyard register or flagged and the respective areas deducted from those referred to in point 1.2 of this Annex. 1.3. Declarations Harvest declaration (information compatible with the harvest declarations referred to in Article 33). 2. PRODUCTION FILE 2.1. Identification Identity of any natural or legal person or group of such persons required to make the production declaration provided for in Article 31. 2.2. Declarations (a) Production declaration (information compatible with the production declarations referred to in Article 31). (b) Stock declaration (information compatible with the stock declarations referred to in Article 32). (1) Regulation (EU) No 1337/2011 of the European Parliament and of the Council of 13 December 2011 concerning European statistics on permanent crops and repealing Council Regulation (EEC) No 357/79 and Directive 2001/109/EC of the European Parliament and of the Council (OJ L 347, 30.12.2011, p. 7). (2) Commission Implementing Regulation (EU) 2016/1150 of 15 April 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the national support programmes in the wine sector (OJ L 190, 15.7.2016, p. 23). ANNEX IV MINIMUM ADDITIONAL INFORMATION CONTAINED IN THE VINEYARD REGISTER AND THE SPECIFICATIONS RELATING TO THIS INFORMATION AS REFERRED TO IN ARTICLE 7(1) 1. WINEGROWER FILE 1.1. Identification and location (1) Authorisations applied for, granted and not yet planted, and respective specific area (information compatible with the notifications referred to in Article 33(2)(a) and in the tables of Part IV of Annex IV to Implementing Regulation (EU) 2018/274). (2) Planting rights held (per type) until the deadline for conversion into authorisations as decided by Member States (information compatible with the notification to be made by 1 March 2016 referred to in Article 11 of Commission Implementing Regulation (EU) 2015/561 (1) and in Table A of Annex VII to that Regulation). 1.2. Characteristics of the area(s) planted with vines on the vineyard parcels This information in relation to each vineyard parcel shall be shown separately in the winegrower file. However, when possible because of the uniform nature of the vineyard parcels, the information may relate to a set of several adjacent parcels or part(s) of adjacent parcel(s) provided that identification of each parcel is still guaranteed. (1) Area(s) benefiting from the following exemptions to the scheme of authorisations for vine plantings: (a) areas planted or replanted for experimental purposes (including those with wine grape varieties not classified in accordance with Article 81 of Regulation (EU) No 1308/2013); (b) areas planted or replanted for graft nurseries. (2) Area(s) planted with vines without an authorisation after 31 December 2015 and non-authorised areas grubbed up (information compatible with the communication referred to in Article 33(1)(e) of Implementing Regulation (EU) 2018/274 and in Part III of Annex IV to that Regulation). (3) Area(s) planted with vines without a planting right before 1 January 2016 and unlawful plantings grubbed up (information compatible with the communications referred to in Article 58(2) of Regulation (EC) No 555/2008 and in Tables 3 and 7 of Annex XIII to that Regulation). (1) Commission Implementing Regulation (EU) 2015/561 of 7 April 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings (OJ L 93, 9.4.2015, p. 12). ANNEX V ACCOMPANYING DOCUMENTS A. REQUIREMENTS FOR THE USE OF AN ACCOMPANYING DOCUMENT The information referred to in Article 10(2) shall be presented in the form of the entries set out in column No 1 in the following table. For the documents referred to in points (a)(i) and (iii) of the first subparagraph of Article 10(1), these entries are identified by the numbers and letters shown in columns A and B of the tables in Annex I to Regulation (EC) No 684/2009 (column No 2 of the following table). For the documents referred to in point (a)(ii) of the first subparagraph of Article 10(1), these entries are identified by the numbers and letters in Regulation (EEC) No 3649/92 (column No 3 of the following table). The order and the specific details concerning the layout of the entries shall be determined by the Member States, on the basis of the rules set out in Section B of this Annex. 1 2 3 Reference number: each consignment must bear a reference number which identifies it in the consignor's accounts. This number is, where applicable, the ARC number, the MVV code or the reference number of the simplified accompanying document assigned to the accompanying document in its administrative or commercial form. No 1d No 2 Consignor: full name and address including post code and the System of Exchange of Excise Data (SEED) excise number of the authorised warehouse keeper or registered consignor, where appropriate. No 2 No 1 Place of dispatch: the actual place of dispatch, if the goods are not dispatched from the address given for the consignor No 3 No 1 Consignee: full name and address including post code and the SEED excise number of the authorised warehouse keeper or registered consignee, where appropriate. No 5 No 4 Place of delivery: the actual place of delivery, if the goods are not delivered to the address given for the consignee. No 7 No 7 Competent authorities at place of dispatch: the name and address of the competent authority responsible for checking the drawing up of the accompanying document at the place of dispatch. This is only required in the case of dispatch to another Member State or for export outside the Union. No 10 Box A Carrier: name and address of the person responsible for organising the first transport (if different from the consignor). No 15 No 5 Other transport details: (a) the type of transport used (lorry, van, tanker, car, railway wagon, rail tanker, airplane, ship); (b) the registration number or, in the case of a ship, the name (optional particulars). Where there is a change from one type of transport to another, the carrier loading the product must indicate on the back of the document:  the date of dispatch,  the type of transport used and the registration number for vehicles and the name for ships,  their name, forename or company name and address, including post code. Where there is a change in the place of delivery: the actual place of delivery. No 16 No 5 CN code No 17c No 9 Description of the product: in accordance with Regulation (EU) No 1308/2013 and any national rules which apply, in particular compulsory indications. No 17p No 8 Description of packages of goods: identification numbers and number of packages, number of internal packages. For documents other than those referred to in point (a)(i) of the first subparagraph of Article 10(1), the description may be continued on a separate sheet attached to each copy. A packing list could be used for this purpose. No 17.1 No 8 For bulk transport:  of wine, the actual alcoholic strength,  of non-fermented products, the refractive index or the density,  of products in fermentation, the total alcoholic strength,  of wines with a residual sugar content of more than four grams per litre, in addition to the actual alcoholic strength, the total alcoholic strength. No 17g and 17o No 8 Optional indications for bulk transport: for the bulk transport of the wines referred to in paragraphs 1 to 9, 15 and 16 of Part II of Annex VII to Regulation (EU) No 1308/2013, the product description shall contain the optional particulars set out in Article 120 of that Regulation, provided that they are shown on the labelling or that it is planned to show them on the labelling. No 17p No 8 Quantity:  for products in bulk, the total net quantity,  for packaged products, the number of containers used. No 17d/f and 17.l No 8 Certifications: certification of PDO, certification of PGI or certification of the vintage year or of the wine-grape variety(ies): see Articles 11 and 12 No 17l No 14 Wine product category No 17.2a No 8 Wine-growing zone code No 17.2b No 8 Wine operation code No 17.2.1a No 8 Certificate  check at export, where appropriate No 18 A Date of dispatch and, where so laid down by the Member State on whose territory the transport operation begins, the time of dispatch No 18 No 15 Visa from the competent body of the place of dispatch, for documents other than those referred to in point (a)(i) of the first subparagraph of Article 10(1) (if required) No 18 No 15 B. INSTRUCTIONS ON DRAWING UP AND USE OF ACCOMPANYING DOCUMENTS 1. General rules 1.1. Where the documents referred to in point (a)(i) of the first subparagraph of Article 10(1) bear an ARC number assigned by the computerised system referred to in Article 21(2) of Directive 2008/118/EC or an MVV code assigned by an information system set up by the Member State of dispatch referred to in point (a)(iii) of the first subparagraph of Article 10(1), the information referred to in Section A shall be held in the system used. 1.2. The documents referred to in the second indent of point (a)(iii) of the first subparagraph of Article 10(1) shall bear in the header the logo of the Union, the words European Union, the name of the Member State of dispatch, and a sign or a logo identifying the Member State of dispatch. The documents referred to in points (a)(i) and (ii) and the first indent of point (a)(iii) of the first subparagraph of Article 10(1) may bear the information referred in the first subparagraph of this point. 1.3. The documents referred to in Article 10(1) shall be filled in legibly and indelible characters. The document must not contain any erasures or overwritten words. Any prescribed copy of a document shall be marked copy or shall bear an equivalent marking. 1.4. A single document may be completed to accompany the transport in a single consignment from one and the same consignor to one and the same consignee of: (a) several batches of the same category of product; or (b) several batches of different categories of product provided they are put up in labelled containers with a nominal volume of not more than 60 litres and fitted with a non-reusable closing device. 1.5. In the case referred to in Article 17(1) or where the document accompanying the consignment is completed by the competent authority, the document shall be valid only if carriage commences not later than the fifth working day following, as appropriate, the date of validation or the date on which it is completed. 1.6. When products are transported in separate compartments of the same transport container or are mixed during carriage, a document must be completed to accompany each portion, whether transported separately or as a mixture. Such documents shall mention, in accordance with the rules laid down by each Member State, the use of the mixed product. However, consignors or empowered persons may be authorised by Member States to complete a single document for the whole product resulting from mixing. In such cases the competent authority shall determine how proof is to be furnished concerning the category, origin and quantity of the various loads. 2. Special rules 2.1. Indications referring to the description of the product (a) Type of product Indicate the type of product using an expression conforming to Union rules which gives the most accurate description of the product, e.g.: wine with PDO or PGI/wine without PDO or PGI/varietal wine without PDO/PGI/grape must for wine with PDO or PGI/vintage wine without PDO/PGI. (b) Bulk transport For the bulk transport of the wines referred to in paragraphs 1 to 9, 15 and 16 of Part II of Annex VII to Regulation (EU) No 1308/2013, the product description shall contain the optional particulars set out in Article 120 of that Regulation provided that they are shown on the labelling or that it is planned to show them on the labelling. (c) Alcoholic strength and density For the transport of products in bulk or in unlabelled containers with a nominal volume of not more than 60 litres: (i) the actual alcoholic strength of the wine, excluding new wines still in fermentation, or the total alcoholic strength of new wine still in fermentation and part-fermented grape must shall be expressed in % volume and 10ths of % volume; (ii) the refractive index of grape must shall be obtained by the measuring method recognised by the Union. It must be expressed by the potential alcoholic strength in % volume. This may be replaced by the density expressed in grams per cm3; (iii) the density of fresh grape must with fermentation arrested by the addition of alcohol must be expressed in grams per cm3 and the actual alcoholic strength of that product must be expressed in % volume and tenths of % volume; (iv) the sugar content of concentrated grape must, rectified concentrated grape must and concentrated grape juice must be expressed by the content in grams, per litre and per kilogram, of total sugars; (v) the actual alcoholic strength of grape marc and of wine lees may also be indicated (optional) and expressed in litres of pure alcohol per decitonne. This information must be expressed using the tables of equivalence recognised by the Union, contained in the rules on analysis methods. (d) Tolerances Without prejudice to Union provisions laying down limits for certain wine products, the following tolerances shall be allowed: (i) as regards total or actual alcoholic strength, a tolerance of ± 0,2 % volume; (ii) as regards density, a tolerance of six units more or less to the fourth decimal place ( ± 0,0006); (iii) as regards the sugar content, ± 3 %. (e) Other indications for the carriage of products in bulk: (i) Wine-growing zone The wine-growing zone in which the product transported originates shall be indicated in accordance with Appendix I of Annex VII to Regulation (EU) No 1308/2013, using the following abbreviations: A, B, C I, C II, C III(a) and C III(b). (ii) Operations performed The operations which the products transported have undergone shall be indicated, using the following figures in brackets: 0 the product has undergone none of the following operations; 1 the product has been enriched; 2 the product has been acidified; 3 the product has been de-acidified; 4 the product has been sweetened; 5 the product has been fortified for distillation; 6 a product originating in a geographical unit other than that indicated in the description has been added to the product; 7 a product obtained from a vine variety other than that indicated in the description has been added to the product; 8 a product harvested during a year other than that indicated in the description has been added to the product; 9 the product has been made using oak chips; 10 the product has been made on the basis of experimental use of a new oenological practice; 11 the alcohol content of the product has been corrected; 12 other operations, to be specified. Examples: (a) for a wine originating in area B which has been fortified, indicate B(5); (b) for a grape must originating in area C III(b) which has been acidified, indicate C III(b)(2). Indications regarding the wine-growing area and the operations performed must be given in addition to those regarding the description of the product and within the same field of vision. 2.2. Indications referring to the net quantity (a) of grapes, concentrated grape must, rectified concentrated grape must, concentrated grape juice, grape marc and wine lees in tonnes or kilograms must be expressed by the symbols t or kg; (b) of other products in hectolitres or litres must be expressed by the symbols hl or l. A tolerance of 1,5 % of the total net quantity may be allowed when indicating the quantity of products carried in bulk. C. SPECIAL STAMP REFERRED TO IN POINT (b)(i) OF THE FIRST SUBPARAGRAPH OF ARTICLE 10(3) 1. Symbol of Member State 2. Competent authority with territorial responsibility 3. Authentication D. INDICATIONS REFERRED TO IN ARTICLE 13(2) In Bulgarian : ÃÃ ·Ã ½Ã µÃ Ã µÃ ½Ã ¾: Ã Ã µÃ ºÃ »Ã °ÃÃ °Ã Ã ¸Ã  Ã ·Ã ° Ã ¸Ã ·Ã ½Ã ¾Ã    ¦ Ã ¾Ã  [Ã ´Ã °Ã Ã °] In Croatian : Izvezeno: Izvozna deklaracija br. ¦ [datum] In Czech : Vyvezeno: VÃ ½voznÃ ­ prohlÃ ¡Ã ¡enÃ ­ Ã . ¦ ze dne [datum] In Danish : UdfÃ ¸rsel: UdfÃ ¸rselsangivelse-nr.: ¦ af [dato] In Dutch : Uitgevoerd: Uitvoeraangifte nr. ¦ van [datum] In English : Exported: Export declaration No ¦ of [date] In Estonian : Eksporditud: Ekspordideklaratsiooni nr ¦, ¦ [kuupÃ ¤ev] In Finnish : Viety: Vienti-ilmoitus nro ¦, ¦ [pÃ ¤ivÃ ¤ys] In French : ExportÃ ©: DÃ ©claration d'exportation no ¦ du [date] In German : AusgefÃ ¼hrt: Ausfuhranmeldung Nr. ¦ vom [Datum] In Greek : Ã Ã ¾Ã ±Ã Ã ¸Ã ­Ã ½: Ã Ã ®Ã »Ã Ã Ã · Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã ±Ã Ã ¹Ã ¸. ¦ Ã Ã ·Ã  [Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ±] In Hungarian : ExportÃ ¡lva: Exportnyilatkozat-sz.: ¦, [dÃ ¡tum] In Italian : Esportato: Dichiarazione di esportazione n. ¦ del [data] In Latvian : EksportÃ ts: [datums] Eksporta deklarÃ cija Nr. ¦ In Lithuanian : Eksportuota: Eksporto deklaracija Nr. ¦, [data] In Maltese : Esportat: Dikjarazzjoni tal-esportazzjoni nru ¦ ta' [data] In Polish : Wywieziono: ZgÃ oszenie eksportowe nr ¦ z dnia [data] In Portuguese : Exportado: DeclaraÃ §Ã £o de exportaÃ §Ã £o n.o ¦ de [data] In Romanian : Exportat: DeclaraÃ ie de export nr. ¦ din [data] In Slovak : VyvezenÃ ©: VÃ ½voznÃ © vyhlÃ ¡senie Ã . ¦ zo dÃ a [dÃ ¡tum] In Slovenian : IzvoÃ ¾eno: Izvozna deklaracija Ã ¡t. ¦ z dne [datum] In Spanish : Exportado: DeclaraciÃ ³n de exportaciÃ ³n no ¦ de [fecha] In Swedish : Exporterad: Export deklaration nr ¦ av den [datum]. ANNEX VI CERTIFICATE OF ORIGIN OR PROVENANCE AND CHARACTERISTICS OF THE WINE PRODUCTS, THE VINTAGE YEAR OR THE GRAPE VARIETY(IES) FROM WHICH THE PRODUCTS ARE PRODUCED AND THE PDO OR PGI OF WINES OF THE UNION (Articles 11(1) and 12(1)) PART I Relevant information referred to in Article 11(1) or Article 12(1)(a) Information to be mentioned in box 17l of the accompanying document or on the commercial document used in accordance with Article 21(6) of Directive 2008/118/EC or with Article 12(1)(a) of this Regulation I, undersigned, responsible for the products listed here, certify that they were produced and bottled in [Member State or European Union] and that: (1) they fulfil the requirements for labelling and presentation in respect of: (a) protected designation of origin (PDO) or protected geographical indication (PGI) No [ ¦, ¦] registered in the E-Bacchus register set up by the Union, in accordance with Article 18 of Regulation (EC) No 607/2009; (b) the vintage year, in accordance with the rules provided for in Article 120 of Regulation (EU) No 1308/2013; (c) the wine-grape variety(ies) (varietal wines), in accordance with the rules provided for in Article 81 and 120 of Regulation (EU) No 1308/2013; (2) all the products comply with the provisions governing the production and release of products for direct human consumption under Union law; (3) the products were produced by approved methods of production and not specifically for the purpose of export; and (4) the products are authentic and are fit for human consumption in the Union. Signature and Date Name and title of producer/processor Administrative reference assigned by the competent authority ARC number or MVV code PART II Specific certificate for export referred to Article 12(1)(b) A. TEMPLATE WINE EXPORT CERTIFICATE For wines exported from the European Union to ¦ This is a multi-purpose certificate, established in accordance with Article 12 of Delegated Regulation (EU) 2018/273 used for Certificate of Origin, Certificate of Health and Certificate of Authenticity European Union 2. Consignor: 2a. Identification: A. Exporter: Aa. Identification: 3. Place of dispatch: A1. Premises: 5. Identity of means of transport (nature): 6. Reference: B. Importer: Ba. Place of delivery: 17p. Description 17df. Quantity (Litres) Details 17l. Certification: I, undersigned, responsible for these products for export, certify the following information: The products listed above were produced and bottled in the European Union/in ¦ All the products comply with the provisions governing the production and release of products for direct human consumption under EU law; The products were produced by normal and approved methods of production and not specifically for the purpose of export and the products are authentic and are fit for human consumption in the European Union. The products listed above were produced and bottled under EU rules as wines with:  protected designation of origin (PDO) or protected geographical indication (PGI) registered in E-Bacchus register set up by the EU in accordance with Article 18 of Regulation (EC) No 607/2009  indication of the vintage year in accordance with the rules provided for in Article 120 of Regulation (EU) No 1308/2013  indication of the wine grape variety(ies) (varietal wines) in accordance with the rules provided for in Articles 81 and 120 of Regulation (EU) No 1308/2013. Complementary certification (optional) Logo of the Member State 10. The control authorities confirm that the consignor of the wine products described in this certificate is registered by and attached to ¦ with the obligation that all wine products shall be registered and subject to supervision and inspection by the competent authorities. 18. Signature Date: 18a. Unique administrative reference assigned by the competent authorities Name and title (points (a)(i) and (iii) of the first subparagraph of Article 10(1) of Delegated Regulation (EU) 2018/273) ARC/MVV The consignor or representative certifying the above information (Article 12(2) of Delegated Regulation (EU) 2018/273) B. REQUIREMENTS FOR THE USE OF THE SPECIFIC CERTIFICATE FOR EXPORT The information to be provided on the certificate referred to in Article 12(1)(b) shall be presented in the form of the entries set out in column No 1 in the following table. Those entries are identified by the numbers and letters shown in column No 2 of the following table: 1 2 Consignor: full name and address including post code Identification: the System of Exchange of Excise Data (SEED) excise number) or reference to the number in the list or register provided for in Article 8(3) of Commission Delegated Regulation (EU) 2018/273. No 2 Place of dispatch: the actual place of dispatch, if the goods are not dispatched from the address given for the consignor No 3 Exporter: full name and address No A Premises: the actual place of dispatch, if the goods are not dispatched from the address given for the exporter No A1 Identity of means of transport: container, ship, airplane ¦. No 5 Reference: name and identity of the means of transport No 6 Importer: full name and address No B Place of delivery: the actual place of delivery, if the goods are not delivered to the address given for the importer No Ba Logo of the Member State of dispatch and name, address and contact point of the competent authority responsible for checking the consignor at the place of dispatch Optional specific requirements: confirmation by the control authorities that An internal quality control for the compliance of the products has been put in place. No 10 Description of the product: in accordance with Regulation (EU) No 1308/2013 and any national rules which apply, in particular compulsory indications. The details of the description may be given in separate documents referred to in this box. No 17p Quantity:  for products in bulk, the total net quantity,  for packaged products, the number of containers used No 17d/f Certification: Certification of origin or provenance and compliance with provisions governing the production and release for direct human consumption under Union law and by normal and approved methods of production (oenological practices, processing aids and additives); Certification of the PDO or PGI, certification of the vintage year or of the wine grape variety(ies), in accordance with Regulation (EU) No 1308/2013. Complementary certification (optional): may be added by the consignor in the form of optional entries as follows:  My company has implemented a quality assurance system  The manufacture and sale of the above mentioned products are authorised in the EU according to EU and national legislation  Samples of the products are randomly selected and examined in official laboratories  Based on analysis from a third party, the level of radioactivity in terms of Caesium 134 + 137 for these products does not exceed [is] ¦ Bq/kg (see documentation, tests reports attached)  Other certification No 17l Signature, name and title of the signatory and date of signature No 18 Reference number: each certificate must bear a reference number which identifies it in the consignor's accounts. This number is, where applicable, the ARC number or the MVV code assigned to the accompanying document in its administrative or commercial form. No 18a ANNEX VII REQUIREMENTS FOR THE VI-1 DOCUMENT AND VI-2 EXTRACTS PART I Specimen of the VI-1 document referred to in Article 22 1. Exporter (name and address) THIRD COUNTRY OF ISSUE: VI 1 Serial No DOCUMENT FOR THE IMPORT OF WINE, GRAPE JUICE OR GRAPE MUST INTO THE EUROPEAN UNION 2. Consignee (name and address) 3. Customs stamp (for official EU use only) 4. Means of transport and transport details 5. Place of unloading (if different from 2) 6. Description of the imported product 7. Quantity in l/hl/kg (1) 8. Number of containers 9. CERTIFICATE The product described above (2)  is/  is not intended for direct human consumption, complies with the Union definitions or categories of grapevine products and has been produced using oenological practices (2)  recommended and published by the OIV/  authorised by the Union. Full name and address of the competent body: Place and date: Stamp: Signature, name and title of official: 10. ANALYSIS REPORT (describing the analytical characteristics of the product described above) FOR GRAPE MUST AND GRAPE JUICE  Density: FOR WINE AND GRAPE MUST STILL IN FERMENTATION  Total alcoholic strength:  Actual alcoholic strength: FOR ALL PRODUCTS  Total dry extract:  Total sulphur dioxide:  Total acidity:  Volatile acidity:  Citric acidity: Full name and address of the designated body or department (laboratory): Stamp: Place and date: Signature, name and title of official: Attribution (entry into free circulation and issue of extracts) Quantity 11. No and date of the customs document of release into free circulation and of the extract 12. Full name and address of consignee (extract) 13. Stamp of the competent authority Available Attributed Available Attributed Available Attributed Available Attributed 14. Other remarks PART II Specimen of the VI-2 extract referred to in Article 22 EUROPEAN UNION MEMBER STATE OF ISSUE: 1. Consignor (name and address) VI 2 Serial No EXTRACT OF A DOCUMENT FOR THE IMPORT OF WINE, GRAPE JUICE OR GRAPE MUST INTO THE EUROPEAN UNION 2. Consignee (name and address) 3. Extract VI 1 document 4. Extract of VI 2 extract No No Issued by (name of third country): Stamped by (full name and address of the customs office within the Union): On: On: 5. Description of the imported product 6. Quantity in l/hl/kg (3) 7. Number of containers 8. CONSIGNOR'S DECLARATION (4) The VI 1 document referred to in box 3 /The extract referred to in box 4  was completed in respect of the product described above and comprises:  a CERTIFICATE to the effect that the product described above  is/  is not intended for direct human consumption, complies with the Union definitions or categories of grapevine products and has been produced using oenological practices (4)  recommended and published by the OIV/  authorised by the Union.  an ANALYSIS REPORT showing that the product has the following analytical characteristics: FOR GRAPE MUST AND GRAPE JUICE  Density: FOR WINE AND GRAPE MUST STILL IN FERMENTATION  Total alcoholic strength:  Actual alcoholic strength: FOR ALL PRODUCTS  Total dry extract:  Total sulphur dioxide:  Total acidity:  Volatile acidity:  Citric acidity:  an ENDORSEMENT (4) from the competent body certifying that:  the wine covered by this document is certified as having been produced in the wine-growing region and was given the geographical indication shown in box 5 in accordance with the provisions of the country of origin.  the alcohol added to this wine is certified as being wine alcohol. Signature: 9. CUSTOMS Declaration certified as true Place and date: Signature: Stamp: Full name and address of the customs office concerned: Attribution (entry into free circulation and issue of extracts) Quantity 10. No and date of the customs document of release into free circulation and of the extract 11. Full name and address of consignee (extract) 12. Stamp of the competent authority Available Attributed Available Attributed Available Attributed Available Attributed 13. Other remarks PART III Instructions for filling in the VI-1 document and the VI-2 extracts The VI-1 document and the VI-2 extracts shall be filled in either in typescript or by hand, or by equivalent technical means recognised by an official body. Handwritten extracts shall be completed in ink and in capital letters. No erasures or overwriting shall be permitted. Any alterations shall be made by crossing out the incorrect particulars and, where appropriate, adding those required. Any change made in this way shall be approved by its author and stamped, as the case may be, by the competent body, the designated laboratory or the customs authorities. A. Printing of the VI-1 document and VI-2 extracts 1. The size of the form shall be approximately 210 by 297 mm. 2. The document or extracts shall be printed in one of the official languages of the Union. For VI-2 extracts, the language of the extracts shall be decided by the competent authority of the Member State where the extracts are to be stamped. B. Completing the VI-1 document and VI-2 extracts The document or extracts shall be completed in the language in which they are printed. Each document or extract shall bear a serial number allocated: (a) in the case of the VI-1 document, by the competent body signing the certificate part, (b) in the case of VI-2 extracts, by the customs office stamping them. C. Content Box 1 : Exporter: full name and address in the third country concerned Box 2 : Consignee: full name and address in the EU Box 4 : (VI-1 document) Means of transport and transport details:  Only refer to transport used for delivery to the point of entry in the EU  Specify mode of transport (ship, air, etc.); state name of ship, etc. Box 6 : (Box 5 for VI-2) Description of the imported product:  Sale designation (as appears on the label, such as name of producer and wine-growing region, brand name, etc.),  Name of the country of origin,  Name of the geographical indication, provided the wine qualifies for such a geographical indication,  Actual alcohol strength by volume,  Colour of the product (state red, rosÃ ©, pink or white only),  Combined Nomenclature code (CN code). PART IV List of third countries referred to in Article 21(b), Article 26 and Article 27 A. List of third countries referred to in Article 21(b):  Australia  Chile. B. List of third countries referred to in Article 26:  Australia  Chile  United States of America. C. List of third countries referred to in Article 27: . (1) Delete as appropriate. (2) Put an X in the appropriate box. (3) Delete as appropriate. (4) Put an X in the appropriate box.